Exhibit 10.8
 
SPARTECH CORPORATION
 
6.58% Senior Notes due 2016
 
AMENDED AND RESTATED
NOTE PURCHASE AGREEMENT
(Initially Dated as of September 15, 2004)
 
Dated as of September 10, 2008
 

-1-



--------------------------------------------------------------------------------



 



Table of Contents

                      Page   1.  
AMENDMENT AND RESTATEMENT
    1      
1.1. Prior Issuances
    1      
1.2. Authorization of Amendment and Restatement of Existing Note Agreement
    1      
1.3. Authorization of Amendment and Restatement of Existing Notes and Exchange
of Existing Notes
    2      
1.4. Security for the Notes and Other Obligations
    2      
1.5. The Subsidiary Guarantees
    2      
 
        2.  
INTEREST RATE
    3      
 
        3.  
CONDITIONS TO CLOSING
    3      
3.1. Representations and Warranties
    3      
3.2. Performance; No Default
    3      
3.3. Compliance Certificates
    3      
3.4. Opinion of Company Counsel
    4      
3.5. Other Agreements
    4      
3.6. Security Documents
    5      
3.7. Payment of Special Counsel Fees
    5      
3.8. Payment of Fees to Noteholders
    5      
3.9. Proceedings and Documents
    5      
 
        4.  
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
    5      
4.1. Organization; Power and Authority
    6      
4.2. Authorization, etc.
    6      
4.3. Disclosure
    6      
4.4. Organization and Ownership of Shares of Subsidiaries; Affiliates
    6      
4.5. Financial Statements
    7      
4.6. Compliance with Laws, Other Instruments, etc.
    7      
4.7. Governmental Authorizations, etc.
    8      
4.8. Litigation; Observance of Agreements, Statutes and Orders
    8      
4.9. Taxes
    8      
4.10. Title to Property; Leases
    9      
4.11. Licenses, Permits, etc.
    9      
4.12. Compliance with ERISA
    9      
4.13. Existing Indebtedness
    10      
4.14. Foreign Assets Control Regulations, etc.
    10      
4.15. Status Under Certain Statutes
    11      
4.16. Environmental Matters
    11      
4.17. Solvency
    12      
 
        5.  
INFORMATION AS TO COMPANY
    12      
5.1. Financial and Business Information
    12  

 



--------------------------------------------------------------------------------



 



                      Page      
5.2. Officer’s Certificate
    14      
5.3. Inspection
    15      
 
        6.  
PREPAYMENT OF THE NOTES
    16      
6.1. Required Prepayments
    16      
6.2. Optional Prepayments
    19      
6.3. Allocation of Partial Prepayments
    19      
6.4. Maturity; Surrender, etc.
    19      
6.5. Purchase of Notes
    19      
6.6. Make-Whole Amount
    20      
 
        7.  
AFFIRMATIVE COVENANTS
    21      
7.1. Compliance with Law
    21      
7.2. Insurance
    22      
7.3. Maintenance of Properties
    22      
7.4. Payment of Taxes and Claims
    22      
7.5. Corporate Existence, etc.
    22      
7.6. Additional Subsidiary Guarantees; Release of Subsidiary Guarantees
    23      
7.7. Minimum Company and Subsidiary Guarantor Consolidated Total Operating
Income or Consolidated Total Assets
    23      
7.8. Collateral
    23      
7.9. Total Outstandings under Credit Facility Documents
    24      
 
        8.  
NEGATIVE COVENANTS
    24      
8.1. Liens
    24      
8.2. Disposition of Assets
    26      
8.3. Consolidations and Mergers
    27      
8.4. Loans and Investments
    27      
8.5. Limitation on Indebtedness
    28      
8.6. Consolidated Net Worth
    28      
8.7. Fixed Charge Coverage Ratio
    28      
8.8. Leverage Ratio
    28      
8.9. Sale/Leasebacks
    29      
8.10. Transactions with Affiliates
    29      
8.11. [Reserved]
    29      
8.12. Guarantees
    29      
8.13. Restricted Payments
    29      
8.14. ERISA
    30      
8.15. Change in Business
    30      
8.16. Accounting Changes
    30      
8.17. Amendment and Waivers of Subordinated Debt
    30      
8.18. Capital Expenditures
    30      
8.19. Credit Facility Documents
    30      
8.20. Term Loan Documents
    31      
8.21. Amended and Restated 2006 NPA
    31  

(ii)



--------------------------------------------------------------------------------



 



                      Page   9.  
EVENTS OF DEFAULT
    31      
 
        10.  
REMEDIES ON DEFAULT, ETC.
    34      
10.1. Acceleration
    34      
10.2. Other Remedies
    34      
10.3. Rescission
    35      
10.4. No Waivers or Election of Remedies, Expenses, etc.
    35      
 
        11.  
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES
    35      
11.1. Registration of Notes
    35      
11.2. Transfer and Exchange of Notes
    35      
11.3. Replacement of Notes
    36      
 
        12.  
PAYMENTS ON NOTES
    37      
12.1. Place of Payment
    37      
12.2. Home Office Payment
    37      
 
        13.  
EXPENSES, ETC.
    37      
13.1. Transaction Expenses
    37      
13.2. Survival
    38      
 
        14.  
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
    38      
 
        15.  
AMENDMENT AND WAIVER
    38      
15.1. Requirements
    38      
15.2. Solicitation of Holders of Notes
    39      
15.3. Binding Effect, etc.
    39      
15.4. Notes held by Company, etc.
    39      
 
        16.  
NOTICES
    40      
 
        17.  
REPRODUCTION OF DOCUMENTS
    40      
 
        18.  
CONFIDENTIAL INFORMATION
    41      
 
        19.  
MISCELLANEOUS
    42      
19.1. Successors and Assigns
    42      
19.2. Construction
    42      
19.3. Jurisdiction and Process; Waiver of Jury Trial
    42      
19.4. Payments Due on Non-Business Days
    43      
19.5. Severability
    43      
19.6. Accounting Terms; Pro Forma Calculations
    43      
19.7. Counterparts
    43      
19.8. Governing Law
    44      
19.9. Subsidiary Guarantors’ Acknowledgment
    44  

(iii)



--------------------------------------------------------------------------------



 



         
Schedule A
  —   Names and Addresses of Noteholders
Schedule B
  —   Defined Terms
 
       
Exhibit 1.3
  —   Form of 6.58% Senior Note due 2016
Exhibit 1.5
  —   Form of Subsidiary Guarantee
Exhibit 3.4
  —   Form of Opinion of Special Counsel for the Company
Exhibit 3.5
  —   Form of Intercreditor Agreement
 
       
Schedule 4.4
  —   Subsidiaries
Schedule 4.8
      Litigation
Schedule 4.10(c)
  —   Real Property
Schedule 4.10(d)
  —   Leases
Schedule 4.11
  —   Licenses, Etc.
Schedule 4.13
  —   Existing Indebtedness
Schedule 8.1
  —   Liens

(iv)



--------------------------------------------------------------------------------



 



SPARTECH CORPORATION
120 South Central
Suite 1700
Clayton, MO 63105
6.58% Senior Notes due 2016
As of September 10, 2008
TO EACH OF THE NOTEHOLDERS LISTED
  IN THE ATTACHED SCHEDULE A:
Ladies and Gentlemen:
               SPARTECH CORPORATION, a Delaware corporation (the “Company”),
agrees with each Noteholder as set forth below. Certain capitalized terms used
in this Agreement are defined in Schedule B; references to a “Schedule” or an
“Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit attached
to this Agreement; references to Sections are, unless otherwise specified, to
Sections of this Agreement.
1. AMENDMENT AND RESTATEMENT.
1.1. Prior Issuances.
               Pursuant to those certain Note Purchase Agreements, each dated as
of September 15, 2004, between the Company and each of the parties listed on
Schedule A thereto as purchasers of the Notes (as amended from time to time and
as in effect immediately prior to the Effective Date, collectively, the
“Existing Note Agreement”), the Company issued $150,000,000 aggregate principal
amount of its 5.54% Senior Notes due 2016 (as amended from time to time and as
in effect immediately prior to the Effective Date, the “Existing Notes"). The
Existing Notes are currently outstanding and held (beneficially or of record) by
the Noteholders as set forth on Schedule A hereto. The Company has requested
that the Noteholders agree to amend various provisions of the Existing Note
Agreement and the Existing Notes. The Noteholders have, subject to the
satisfaction of the conditions set forth in Section 3 of this Agreement,
consented to such request. The mutual agreement of the parties as to such
matters is set forth in the amendment and restatement of the Existing Note
Agreement and the Existing Notes provided for in this Agreement.
1.2. Authorization of Amendment and Restatement of Existing Note Agreement.
               Subject to the satisfaction of the conditions precedent set forth
in Section 3 of this Agreement, the Company and each Noteholder, each by its
execution of this Agreement, hereby agrees and consents to the amendment and
restatement in its entirety of the Existing Note Agreement by this Agreement,
and the Existing Note Agreement shall be deemed so amended and restated.

 



--------------------------------------------------------------------------------



 



               Notwithstanding the foregoing, (a) the representations and
warranties set forth in section 5 and section 6 of the Existing Note Agreement
shall be deemed to survive the amendment and restatement of the Existing Note
Agreement and (b) the representations and warranties set forth in Section 4 of
this Agreement shall be deemed to be additional representations and warranties
made as of the date of this Agreement. The provisions of Sections 1 through 3
(inclusive) of the Existing Note Agreement, insofar as they apply to the
original issuance of the Existing Notes on the original date of issuance, shall
be deemed to survive the amendment and restatement of the Existing Note
Agreement.
1.3. Authorization of Amendment and Restatement of Existing Notes and Exchange
of Existing Notes.
               Subject to the satisfaction of the conditions set forth in
Section 3 of this Agreement, the Company and each Noteholder, each by its
execution of this Agreement, hereby agrees and consents to the amendment and
restatement in their entirety of the Existing Notes, on the terms set forth in
this Section 1.3. The Existing Notes, as amended and restated hereby and in the
form of Exhibit 1.3 to this Agreement, and as further amended or amended and
restated from time to time, shall be hereinafter referred to, individually, as a
“Note” and, collectively, as the “Notes.” Any Note issued on or after the
Effective Date shall be in the form of Exhibit 1.3 to this Agreement.
               On or before the Effective Date, the Company will deliver to the
holders’ special counsel, Bingham McCutchen LLP, at One State Street, Hartford,
CT 06103, one or more Notes, in the denominations specified below such
Noteholder’s name on Schedule A hereto, dated as of the most recent interest
payment in respect thereof, and payable to such Noteholder or as otherwise
indicated on Schedule A hereto, against delivery by such Noteholder of the
Existing Notes identified as held by such Noteholder on Schedule A hereto (or
notice of lost note in accordance with Section 11.3). Bingham McCutchen LLP will
forward each of the Notes to the Noteholders as directed in Schedule A hereto
and the Existing Notes (or the notice of lost note) to the Company for
cancellation. All amounts owing under, and evidenced by, the Existing Notes as
of the Effective Date shall continue to be outstanding under, and shall, after
the Effective Date be evidenced by, the Notes, and shall be repayable in
accordance with this Agreement and the Notes.
1.4. Security for the Notes and Other Obligations.
               The Notes and the other obligations of the Company in respect of
this Agreement are secured by the Collateral on the terms set forth in the
Security Documents.
1.5. The Subsidiary Guarantees.
               The Notes and the other obligations of the Company in respect of
this Agreement are unconditionally guaranteed by each of the Company’s existing
Domestic Subsidiaries (except Subsidiaries that are inactive or have no assets
other than ownership interests in other Domestic Subsidiaries), pursuant to
subsidiary guarantees substantially in the form of Exhibit 1.5 (individually a
“Subsidiary Guarantee” and collectively the “Subsidiary Guarantees”, which terms
shall include after the Effective Date all additional Subsidiary Guarantees from
time to

2



--------------------------------------------------------------------------------



 



time executed and delivered pursuant to Section 7.6). Each Person that executes
and delivers a Subsidiary Guarantee is referred to herein as a “Subsidiary
Guarantor.”
2. INTEREST RATE
               The interest rate applicable to the Existing Notes on the date of
original issuance was 5.54% per annum. The interest rate on the Notes, on and
after the Effective Date, shall be 6.58% per annum, payable as provided herein
and in the Notes.
3. CONDITIONS TO CLOSING.
               The amendment and restatement of the Existing Note Agreement
shall be subject to the fulfillment to the satisfaction of all Noteholders and
their special counsel of the following conditions on September 10, 2008 (the
date of such satisfaction, the “Effective Date”):
3.1. Representations and Warranties.
               The representations and warranties of the Company and the
Subsidiaries contained in this Agreement, the other Financing Documents and the
Security Documents shall be correct in all material respects on the Effective
Date.
3.2. Performance; No Default.
               The Company shall have performed and complied with all agreements
and conditions contained in this Agreement, the other Financing Documents and
the Security Documents required to be performed or complied with by it on or
prior to the Effective Date, and, after giving effect to the amendment and
restatement evidenced by this Agreement, no Default or Event of Default shall
have occurred and be continuing.
3.3. Compliance Certificates.
               (a) Officer’s Certificate. The Company shall have delivered to
each Noteholder or its special counsel an Officer’s Certificate, dated the date
of the date hereof, certifying that the conditions specified in Sections 3.1 and
3.2 have been fulfilled.
               (b) Secretary’s Certificate. The Company shall have delivered to
each Noteholder or its special counsel a certificate of the Secretary or an
Assistant Secretary of the Company attaching (i) a certified copy of the
Company’s Organization Documents, (ii) resolutions authorizing this Agreement
and each of the other Financing Documents and Security Documents to which it is
a party, each, in form and substance satisfactory to the Noteholders, and (iii)
incumbency certificates and/or other certificates of Responsible Officers of the
Company as the Noteholders may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Financing Documents and
Security Documents to which the Company is a party or is to be a party.

3



--------------------------------------------------------------------------------



 



3.4. Opinion of Company Counsel.
               Each Noteholder or its special counsel shall have received an
opinion in form and substance satisfactory to such Noteholder, dated the
Effective Date, from Armstrong Teasdale LLP, special counsel for the Company,
substantially in the form set forth in Exhibit 3.4 and covering such other
matters incident to the transactions contemplated hereby as such Noteholder or
its counsel may reasonably request (and the Company hereby instructs its counsel
to deliver such opinion to each Noteholder or its special counsel).
3.5. Other Agreements.
               (a) Amended and Restated Note Purchase Agreement (initially dated
as of June 5, 2006). The Company shall have entered into that certain Amended
and Restated Note Purchase Agreement (initially dated as of June 5, 2006), dated
as of the Effective Date, with the noteholders listed in schedule A attached
thereto (the “Amended and Restated 2006 NPA”), in form and substance
satisfactory to each Noteholder, and the Company shall have satisfied the
conditions precedent to the Amended and Restated 2006 NPA other than the
effectiveness of the Financing Documents. Each Noteholder shall have received
true and complete copies of the Amended and Restated 2006 NPA, and each
certificate, opinion or other writing then or theretofore delivered to any party
to the Amended and Restated 2006 NPA in respect of the satisfaction of such
conditions precedent (without duplication as to conditions specifically set
forth in this Section 3).
               (b) Credit Agreement. The Company shall have entered into that
certain Third Amendment to Fourth Amended and Restated Credit Agreement, dated
as of the Effective Date, with the Bank of America, N.A., as Administrative
Agent and L/C Issuer, The Bank of Tokyo-Mitsubishi UFJ, LTD., and Keybank,
National Association as Syndication Agents, Calyon New York Branch and National
City Bank of Pennsylvania as Documentation Agents and the other Lenders party
thereto (the “Amendment to Credit Agreement” and such credit agreement, as
further amended from time to time, the “Credit Agreement”), in form and
substance satisfactory to each Noteholder, and the Company shall have satisfied
the conditions precedent to the Amendment to Credit Agreement other than the
effectiveness of the Financing Documents. Each Noteholder shall have received
true and complete copies of the Amendment to Credit Agreement, and each
certificate, opinion or other writing then or theretofore delivered to any party
to the Amendment to Credit Agreement in respect of the satisfaction of such
conditions precedent (without duplication as to conditions specifically set
forth in this Section 3).
               (c) Term Loan. The Company shall have entered into that certain
Third Amendment to Term Loan Agreement, dated as of the Effective Date, with
Calyon New York Branch (the “Amendment to Term Loan Agreement” and such term
loan agreement, as further amended from time to time, the “Term Loan
Agreement”), in form and substance satisfactory to each Noteholder, and the
Company shall have satisfied the conditions precedent to the Amendment to Term
Loan Agreement other than the effectiveness of the Financing Documents. Each
Noteholder shall have received true and complete copies of the Amendment to Term
Loan Agreement, and each certificate, opinion or other writing then or
theretofore delivered to any

4



--------------------------------------------------------------------------------



 



party to the Amendment to Term Loan Agreement in respect of the satisfaction of
such conditions precedent (without duplication as to conditions specifically set
forth in this Section 3).
               (d) Intercreditor and Collateral Agency Agreement. Each of the
Noteholders or its counsel and the Collateral Agent shall have received the
Intercreditor Agreement, dated as of the Effective Date, duly executed and
delivered by the Company and each other party thereto, in the form attached
hereto as Exhibit 3.5.
3.6. Security Documents.
               The Collateral Agent shall have received a security agreement,
dated as of the Effective Date, duly executed and delivered by the Company and
each Debtor (as defined therein) in form and substance satisfactory to each
Noteholder (as amended from time to time, the “Security Agreement”), together
with evidence of the taking of all other actions, recordings and filings of or
with respect to the Security Agreement that the Collateral Agent may deem
necessary or desirable within three days of the Effective Date (or as soon as
practicable in the case of actions, recordings and filings related to
intellectual property), or as otherwise agreed by the Collateral Agent in
consultation with the parties to the Credit Agreement, in order to perfect the
Lien created thereby, and each of the Noteholders or its counsel shall have
received true and correct copies of the same.
3.7. Payment of Special Counsel Fees.
               Without limiting the provisions of Section 13.1, the Company
shall have paid on or before the Effective Date the reasonable fees, charges and
disbursements of the Noteholders’ special counsel to the extent reflected in a
statement of such counsel rendered to the Company at the closing.
3.8. Payment of Fees to Noteholders.
               The Company shall have paid to the Noteholders for their ratable
benefit an amendment fee in the amount of 15 basis points against the
outstanding principal amount of the Notes, and a fee in respect of certain other
matters in the amount of 25 basis points against the outstanding principal
amount of the Notes.
3.9. Proceedings and Documents.
               All corporate and other proceedings in connection with the
transactions contemplated by this Agreement and all documents and instruments
incident to such transactions shall be satisfactory to each Noteholder and its
special counsel, and such Noteholder and its special counsel shall have received
all such counterpart originals or certified or other copies of such documents as
such Noteholder or its counsel may reasonably request.
4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
               As of the Effective Date, the Company represents and warrants to
each Noteholder that:

5



--------------------------------------------------------------------------------



 



4.1. Organization; Power and Authority.
               The Company and each of its Subsidiaries is a corporation,
limited liability company or limited partnership, as applicable, duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation, organization or formation, as applicable, and is duly qualified
as a foreign corporation, limited liability company or limited partnership, as
applicable, and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
and each of its Subsidiaries has the power and authority to own or hold under
lease the properties it purports to own or hold under lease, to transact the
business it transacts and proposes to transact, and (a) in the case of the
Company, to execute and deliver this Agreement, the Notes, the other Financing
Documents and the Security Documents and to perform the provisions hereof and
thereof, and (b) in the case of each Subsidiary party thereto, to execute and
deliver its respective Subsidiary Guarantee and the Security Documents and to
perform the provisions thereof.
4.2. Authorization, etc.
               The execution, delivery and performance by the Company of this
Agreement, and by the Company and each of its Subsidiaries of any other
Financing Document and Security Document to which such Person is a party, has
been duly authorized by all necessary action and this Agreement constitutes, and
upon the execution and delivery thereof each Financing Document and Security
Document will constitute, a legal, valid and binding obligation of the Company
and each of its Subsidiaries, as applicable, enforceable against the Company and
each of its Subsidiaries, as applicable, in accordance with its terms, except as
such enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
4.3. Disclosure.
               None of the information (financial or otherwise) furnished by or
on behalf of the Company or any of its Subsidiaries to the Noteholders in
connection with the consummation of the transactions contemplated by the
Financing Documents or Security Documents, taken as a whole, contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein, taken as a whole, not misleading in
light of the circumstances under which they were made.
4.4. Organization and Ownership of Shares of Subsidiaries; Affiliates.
               (a) Schedule 4.4 contains (except as noted therein) complete and
correct lists of the Company’s (i) Subsidiaries, showing, as to each Subsidiary,
the correct name thereof, the jurisdiction of its organization, and the
percentage of shares of each class of its capital stock or similar equity
interests outstanding owned by the Company and each other Subsidiary, (ii)
Affiliates, other than Subsidiaries, and (iii) directors and senior officers.
Schedule 4.4 also

6



--------------------------------------------------------------------------------



 



identifies each Significant Subsidiary and each Domestic Subsidiary required to
be a Subsidiary Guarantor pursuant hereto.
               (b) All of the outstanding shares of capital stock or similar
equity interests of each Subsidiary shown in Schedule 4.4 as being owned by the
Company and its Subsidiaries have been validly issued, are fully paid and
nonassessable and are owned by the Company or another Subsidiary free and clear
of any Lien (except as otherwise disclosed in Schedule 4.4).
               (c) No Subsidiary is a party to, or otherwise subject to any
legal restriction or any agreement (other than customary limitations imposed by
corporate law statutes) restricting the ability of such Subsidiary to pay
dividends out of profits or make any other similar distributions of profits to
the Company or any of its Subsidiaries that owns outstanding shares of capital
stock or similar equity interests of such Subsidiary.
               (d) As of the Effective Date, the Company has no Subsidiaries
other than those specifically disclosed in Schedule 4.4 and has no equity
investments in any other corporation or entity other than those specifically
disclosed in Schedule 4.4.
4.5. Financial Statements.
               All of the financial statements of the Company and its
Subsidiaries delivered to the Noteholders on or prior to the Effective Date
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates of such financial statements and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments).
4.6. Compliance with Laws, Other Instruments, etc.
               The execution, delivery and performance by the Company and each
of its Subsidiaries of the Financing Documents and Security Documents to which
it is a party will not (i) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of the Company or any Subsidiary under, any indenture, mortgage, deed of trust,
loan, purchase or credit agreement, lease, corporate charter, by-laws or other
Organization Document, or any other agreement or instrument to which the Company
or any Subsidiary is bound or by which the Company or any Subsidiary or any of
their respective properties may be bound or affected, (ii) conflict with or
result in a breach of any of the terms, conditions or provisions of any order,
judgment, decree, or ruling of any court, arbitrator or Governmental Authority
applicable to the Company or any Subsidiary or (iii) violate any provision of
any statute or other rule or regulation of any Governmental Authority applicable
to the Company or any Subsidiary.

7



--------------------------------------------------------------------------------



 



4.7. Governmental Authorizations, etc.
               No consent, approval or authorization of, or registration, filing
or declaration with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by the
Company, or any of its Subsidiaries, of this Agreement or any other Financing
Document to which it is a party, (b) the grant by the Company and each Domestic
Subsidiary of the Liens granted by it pursuant to the Security Documents,
(c) the perfection or maintenance of the Liens created under the Security
Documents (other than customary filings), or (d) the priority of such Liens
required under the Financing Documents.
4.8. Litigation; Observance of Agreements, Statutes and Orders.
               Other than as set forth on Schedule 4.8 hereto:
               (a) There are no actions, suits or proceedings pending or, to the
knowledge of the Company, threatened against or affecting the Company or any
Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
               (b) Neither the Company nor any Subsidiary is in default under
any term of any agreement or instrument to which it is a party or by which it is
bound, or any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or is in violation of any applicable law, ordinance, rule
or regulation (including without limitation Environmental Laws) of any
Governmental Authority, which default or violation, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
4.9. Taxes.
               The Company and each of its Subsidiaries have filed all tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (a) currently
payable without penalty or interest, (b) the amount of which is not individually
or in the aggregate Material or (c) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. The Company knows of no
basis for any other tax or assessment that could reasonably be expected to have
a Material Adverse Effect. The charges, accruals and reserves on the books of
the Company and its Subsidiaries in respect of federal, state or other taxes for
all fiscal periods are adequate.

8



--------------------------------------------------------------------------------



 



4.10. Title to Property; Leases.
          (a) The Company and each of its Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
Liens in favor of the Collateral Agent and Permitted Liens, and except for such
defects in title as could not individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
          (b) The property of the Company and each of its Subsidiaries is free
and clear of all Liens except for Permitted Liens.
4.11. Licenses, Permits, etc.
     Except as disclosed in Schedule 4.11,
          (a) the Company and its Subsidiaries own or possess all licenses,
permits, franchises, authorizations, patents, copyrights, proprietary software,
service marks, trademarks and trade names, or rights thereto, that individually
or in the aggregate are Material, without known conflict with the rights of
others;
          (b) to the best knowledge of the Company, no product of the Company
infringes in any material respect any license, permit, franchise, authorization,
patent, copyright, proprietary software, service mark, trademark, trade name or
other right owned by any other Person; and
          (c) to the best knowledge of the Company, there is no Material
violation by any Person of any right of the Company or any of its Subsidiaries
with respect to any patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned or used by the Company or any of its
Subsidiaries.
4.12. Compliance with ERISA.
               (a) The Company and each ERISA Affiliate have operated and
administered each Plan in compliance with all applicable laws except for such
instances of noncompliance as have not resulted in and could not reasonably be
expected to result in a Material Adverse Effect. Neither the Company nor any
ERISA Affiliate has incurred any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans (as defined in section 3 of ERISA), and no event, transaction or condition
has occurred or exists that could reasonably be expected to result in the
incurrence of any such liability by the Company or any ERISA Affiliate, or in
the imposition of any Lien on any of the rights, properties or assets of the
Company or any ERISA Affiliate, in either case pursuant to Title I or IV of
ERISA or to such penalty or excise tax provisions or to section 401(a)(29) or
412 of the Code, other than such liabilities or Liens as would not be
individually or in the aggregate Material.

9



--------------------------------------------------------------------------------



 



               (b) The present value of the aggregate benefit liabilities under
each of the Plans (other than Multiemployer Plans), determined as of the end of
such Plan’s most recently ended plan year on the basis of the actuarial
assumptions specified for funding purposes in such Plan’s most recent actuarial
valuation report, did not exceed the aggregate current value of the assets of
such Plan allocable to such benefit liabilities. The term “benefit liabilities”
has the meaning specified in section 4001 of ERISA and the terms “current value”
and “present value” have the meaning specified in section 3 of ERISA.
               (c) The Company and its ERISA Affiliates have not incurred
withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are Material.
               (d) The expected post retirement benefit obligation (determined
as of the last day of the Company’s most recently ended fiscal year in
accordance with Financial Accounting Standards Board Statement No. 106, without
regard to liabilities attributable to continuation coverage mandated by section
4980B of the Code) of the Company and its Subsidiaries is not Material.
               (e) The execution and delivery of this Agreement will not involve
any prohibited transaction (as such term is defined in section 406(a) of ERISA
and section 4975(c)(1)(A)-(D) of the Code), that could subject the Company or
any holder of a Note to any tax or penalty on prohibited transactions imposed
under said section 4975 of the Code or by section 502(i) of ERISA. The
representation by the Company in the first sentence of this Section 4.12(e) is
made in reliance upon and subject to the accuracy of each Noteholder’s
representation in section 6.2 of the Existing Note Agreement as to the source of
the funds used to pay the purchase price of the Existing Notes.
4.13. Existing Indebtedness.
               Schedule 4.13 sets forth a complete and correct list of all
outstanding Indebtedness of the Company and its Subsidiaries in an unpaid
principal amount exceeding $1,000,000 as of the date set forth thereon (except
as otherwise indicated), in each case setting forth the identity of the obligor
and obligee in respect thereof, whether such Indebtedness is secured by Liens,
and whether such Indebtedness constitutes, or is supported by, a Guaranty.
Neither the Company nor any Subsidiary is in default, and no waiver of default
is currently in effect except as otherwise indicated on Schedule 4.13, in the
payment of any principal or interest on any Indebtedness of the Company or such
Subsidiary in an unpaid principal amount exceeding $1,000,000, and no event or
condition exists with respect to any such Indebtedness of the Company or any
Subsidiary that would permit (or that with the giving of notice or the lapse of
time, or both, would permit) one or more Persons to cause such Indebtedness to
become due and payable before its stated maturity or before its regularly
scheduled dates of payment.
4.14. Foreign Assets Control Regulations, etc.
               (a) The amendment and restatement of the Existing Note Agreement
by the Company represented hereby will not violate the Trading with the Enemy
Act, as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR,

10



--------------------------------------------------------------------------------



 



Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto.
               (b) Neither the Company nor any Subsidiary (i) is a Person
described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the
Anti-Terrorism Order or (ii) knowingly engages in any dealings or transactions,
or is otherwise associated, with any such Person. The Company and its
Subsidiaries are in substantial compliance with the USA Patriot Act.
4.15. Status Under Certain Statutes.
               Neither the Company nor any Subsidiary is subject to regulation
under the Investment Company Act of 1940, as amended, the Public Utility Holding
Company Act of 2005, as amended, the ICC Termination Act of 1995, as amended, or
the Federal Power Act, as amended.
4.16. Environmental Matters.
               Other than as set forth in Schedule 4.8, neither the Company nor
any Subsidiary has knowledge of any claim or has received any notice of any
claim, and no proceeding has been instituted raising any claim against the
Company or any of its Subsidiaries or any of their respective real properties
now or formerly owned, leased or operated by any of them or other assets,
alleging any damage to the environment or violation of any Environmental Laws,
except, in each case, such as could not reasonably be expected to result in a
Material Adverse Effect. Except as otherwise disclosed to each Noteholder in
writing prior to its execution and delivery of this Agreement,
          (a) neither the Company nor any Subsidiary has knowledge of any facts
which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
could not reasonably be expected to result in a Material Adverse Effect;
          (b) neither the Company nor any of its Subsidiaries has stored any
Hazardous Materials on real properties now or formerly owned, leased or operated
by any of them and has not disposed of any Hazardous Materials in a manner
contrary to any Environmental Laws in each case in any manner that could
reasonably be expected to result in a Material Adverse Effect; and
          (c) all buildings on all real properties now owned, leased or operated
by the Company or any of its Subsidiaries are in compliance with applicable
Environmental Laws, except where failure to comply could not reasonably be
expected to result in a Material Adverse Effect.

11



--------------------------------------------------------------------------------



 



4.17. Solvency.
               The Company is, and after giving effect to the transactions
contemplated by the Financing Documents will be, a “solvent institution”, as
said term is used in Section 1405(c) of the New York Insurance Law, whose
“obligations . . . are not in default as to principal or interest”, as said
terms are used in said Section 1405(c).
5. INFORMATION AS TO COMPANY.
5.1. Financial and Business Information.
               The Company shall deliver to each holder of Notes that is an
Institutional Investor:
          (a) Quarterly Statements — within 45 days after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,
          (i) a consolidated balance sheet of the Company and its Subsidiaries
as at the end of such quarter, and
          (ii) consolidated statements of income, changes in shareholders’
equity and cash flows of the Company and its Subsidiaries, for such quarter and
(in the case of the second and third quarters) for the portion of the fiscal
year ending with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Quarterly Report on Form 10-Q prepared in compliance
with the requirements therefor and filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this Section 5.1(a);
          (b) Annual Statements — within 90 days after the end of each fiscal
year of the Company, duplicate copies of,
          (i) a consolidated balance sheet of the Company and its Subsidiaries
as at the end of such year, and
          (ii) consolidated statements of income, changes in shareholders’
equity and cash flows of the Company and its Subsidiaries for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by

12



--------------------------------------------------------------------------------



 



          (A) an opinion thereon of independent public accountants of recognized
national standing, which opinion shall state that such financial statements
present fairly, in all material respects, the financial position of the
companies being reported upon and their results of operations and cash flows and
have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, and
          (B) a certificate of such accountants stating that they have reviewed
this Agreement and stating further whether, in making their audit, they have
become aware of any condition or event that then constitutes a Default or an
Event of Default, and, if they are aware that any such condition or event then
exists, specifying the nature and period of the existence thereof (it being
understood that such accountants shall not be liable, directly or indirectly,
for any failure to obtain knowledge of any Default or Event of Default unless
such accountants should have obtained knowledge thereof in making an audit in
accordance with generally accepted auditing standards or did not make such an
audit),
provided that the delivery within the time period specified above of the
Company’s Annual Report on Form 10-K for such fiscal year (together with the
Company’s annual report to shareholders, if any, prepared pursuant to Rule 14a-3
under the Exchange Act) prepared in accordance with the requirements therefor
and filed with the Securities and Exchange Commission, together with the
accountant’s certificate described in clause (B) above, shall be deemed to
satisfy the requirements of this Section 5.1(b);
     (c) SEC and Other Reports — promptly upon their becoming available, one
copy of (i) each financial statement, report, notice or proxy statement sent by
the Company or any Subsidiary generally to its shareholders or to its creditors
(other than the Company or another Subsidiary), and (ii) each regular or
periodic report, each registration statement (without exhibits except as
expressly requested by such holder), and each prospectus and all amendments
thereto filed by the Company or any Subsidiary with the Securities and Exchange
Commission and of each press release and other statement made available
generally by the Company or any Subsidiary to the public concerning developments
that are Material;
     (d) Notice of Default or Event of Default — promptly, and in any event
within five days after a Responsible Officer becoming aware of the existence of
any Default or Event of Default or that any Person has given any notice or taken
any action with respect to a claimed default hereunder or that any Person has
given any notice or taken any action with respect to a claimed default of the
type referred to in Section 9(f), a written notice specifying the nature and
period of existence thereof and what action the Company is taking or proposes to
take with respect thereto;

13



--------------------------------------------------------------------------------



 



          (e) ERISA Matters — promptly, and in any event within five days after
a Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:
          (i) with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or
          (ii) the taking by the PBGC of steps to institute, or the threatening
by the PBGC of the institution of, proceedings under section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan, or
the receipt by the Company or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; or
          (iii) any event, transaction or condition that could result in the
incurrence of any liability by the Company or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, could reasonably be expected to have a Material Adverse Effect;
          (f) Notices from Governmental Authority — promptly, and in any event
within 30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect; and
          (g) Requested Information — with reasonable promptness, such other
data and information relating to the business, operations, affairs, financial
condition, assets or properties of the Company or any of its Subsidiaries or
relating to the ability of the Company to perform its obligations hereunder and
under the Notes or relating to the ability of a Subsidiary Guarantor to perform
its obligations under its respective Subsidiary Guarantee, in each case as from
time to time may be reasonably requested by any holder of Notes.
5.2. Officer’s Certificate.
               Each set of financial statements delivered to a holder of Notes
pursuant to Section 5.1(a) or Section 5.1(b) shall be accompanied by a
certificate of a Senior Financial Officer setting forth:

14



--------------------------------------------------------------------------------



 



               (a) Covenant Compliance — the information (including detailed
calculations) required in order to establish (i) whether the Company was in
compliance with the requirements of each of Sections 7.7, 8.2, 8.6, 8.7, 8.8,
and 8.9 during the quarterly or annual period covered by the statements then
being furnished (including with respect to each such Section, where applicable,
the calculations of the maximum or minimum amount, ratio or percentage, as the
case may be, permissible under the terms of such Sections, and the calculation
of the amount, ratio or percentage then in existence); and
               (b) Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.
5.3. Inspection.
               The Company shall permit the representatives of each holder of
Notes that is an Institutional Investor:
               (a) No Default — if no Default or Event of Default then exists,
at the expense of such holder and upon reasonable prior notice to the Company,
to visit the principal executive office of the Company, to discuss the affairs,
finances and accounts of the Company and its Subsidiaries with the Company’s
officers, and (with the consent of the Company, which consent will not be
unreasonably withheld) its independent public accountants, and (with the consent
of the Company, which consent will not be unreasonably withheld) to visit the
other offices and properties of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and
               (b) Default — if a Default or Event of Default then exists, at
the expense of the Company, to visit and inspect any of the offices or
properties of the Company or any Subsidiary, to examine all their respective
books of account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers, employees and independent public accountants (and by
this provision the Company authorizes said accountants to discuss the affairs,
finances and accounts of the Company and its Subsidiaries), all at such times
and as often as may be requested.

15



--------------------------------------------------------------------------------



 



6. PREPAYMENT OF THE NOTES.
               In addition to the payment of the entire unpaid principal amount
of the Notes at the final maturity thereof, the Company will make required
prepayments and may make optional prepayments in respect of the Notes as
hereinafter provided.
6.1. Certain Prepayments.
          (a) Scheduled Required Prepayments. On September 15, 2012 and on each
September 15 thereafter to and including September 15, 2015 the Company will
prepay $30,000,000 principal amount (or such lesser principal amount as shall
then be outstanding) of the Notes, such prepayment to be made at the principal
amount to be prepaid, together with accrued interest thereon to the date of such
prepayment, without premium and allocated as provided in Section 6.3, provided
that upon any partial prepayment of the Notes pursuant to Section 6.1(b) or
Section 6.2 or purchase of Notes permitted by Section 6.5, the principal amount
of each required prepayment of the Notes becoming due under this Section 6.1 on
and after the date of such prepayment or purchase shall be reduced in the same
proportion as the aggregate unpaid principal amount of the Notes is reduced as a
result of such prepayment or purchase.
          (b) Other Required Offers of Prepayment.
          (i) If the Company or any of its Subsidiaries makes an Asset Sale
(other than any Asset Sale permitted by Section 8.2(a), (b) or (c)) which
results in the realization by such Person of Net Cash Proceeds, the Company
shall immediately offer to prepay, at par and without premium, an aggregate
principal amount of Notes equal to (x) such Net Cash Proceeds that exceed
$1,000,000 (such amount of Net Cash Proceeds as the “Note Prepayment Basis”)
times (y) (i) if the Leverage Ratio as of the last fiscal quarter preceding such
Asset Sale is greater than or equal to 3.50 to 1.00, 75% of such Note Prepayment
Basis, (ii) if the Leverage Ratio as of the last fiscal quarter preceding such
Asset Sale is less than 3.50 to 1.00 but greater than or equal to 2.50 to 1.00,
50% of such Note Prepayment Basis, and (iii) if the Leverage Ratio as of the
last fiscal quarter preceding such Asset Sale is less than 2.50 to 1.00, 0% of
such Note Prepayment Basis, provided however, in the case of clause (y)(iii)
that (A) the Required Lenders have approved the release of the Superpriority
Amount and such release is effective under the Intercreditor Agreement and
(B) the Asset Sale mandatory prepayment provisions (or corresponding provisions)
in the Amended and Restated 2006 NPA, the Credit Agreement and the Term Loan
Agreement are similar to this Section 6.1(b)(i). Any such offer shall be made
and any such prepayment shall be applied as set forth in clause (vi) below and
to be subject to the Intercreditor Agreement and to be reduced by any amounts
required to be paid to other Creditors pursuant to the Intercreditor Agreement.
Any portion of the Note Prepayment Basis not used to prepay the Notes shall be
reinvested in Reinvestment Property so long as within 180 days after the receipt
of such Net

16



--------------------------------------------------------------------------------



 



Cash Proceeds, such purchase shall have been consummated or contractually
committed to be consummated pursuant to a definitive agreement (and, if so
contractually committed, actually reinvested within 270 days of the date of
receipt of such Net Cash Proceeds); and provided, however, that any such Net
Cash Proceeds not subject to such definitive agreement or so reinvested as
required above shall be immediately applied to the prepayment of the Notes as
set forth in this Section 6.1(b)(i). As used herein, “Reinvestment Property”
means property that is useful in the business of the Company and its
Subsidiaries.
          (ii) Upon the sale or issuance by the Company or any of its
Subsidiaries of any of its Equity Interests, the Company shall offer to prepay,
at par and without premium, an aggregate principal amount of Notes equal to 85%
of all Net Cash Proceeds received therefrom (reduced by any amounts required to
be paid to the other Creditors pursuant to the Intercreditor Agreement)
immediately upon receipt thereof by the Company or such Subsidiary (such offer
to be made and such prepayments to be applied as set forth in clause (vi) below
and to be subject to the Intercreditor Agreement).
          (iii) Upon the incurrence or issuance by the Company or any of its
Subsidiaries of any Indebtedness, the Company shall offer to prepay, at par and
without premium, an aggregate principal amount of Notes equal to 100% of all Net
Cash Proceeds received therefrom (reduced by any amounts required to be paid to
the other Creditors pursuant to the Intercreditor Agreement), immediately upon
receipt thereof by the Company or such Subsidiary (such offer to be made and
such prepayments to be applied as set forth in clause (vi) below and to be
subject to the Intercreditor Agreement).
          (iv) Upon any Extraordinary Receipt received by or paid to or for the
account of the Company or any of its Subsidiaries, and not otherwise included in
clauses (i), (ii) or (iii) of this Section 6.1(b), the Company shall offer to
prepay, at par and without premium, an aggregate principal amount of Notes equal
to 100% of all Net Cash Proceeds received therefrom (reduced by any amounts
required to be paid to the other Creditors pursuant to the Intercreditor
Agreement) immediately upon receipt thereof by the Company or such Subsidiary
(such offer to be made and such prepayments to be applied as set forth in clause
(vi) below and to be subject to the Intercreditor Agreement); provided, however,
that with respect to any proceeds of insurance, condemnation awards (or payments
in lieu thereof) or indemnity payments, at the election of the Company, and so
long as no Default shall have occurred and be continuing, the Company or such
Subsidiary may apply such cash proceeds within 180 days after the receipt
thereof to replace or repair the equipment, fixed assets or real property in
respect of which such cash proceeds were received or contractually agree to such
replacement or repair within such 180 day period pursuant to definitive
agreement (and, if so contractually committed, actually utilized within 270 days
of the date of receipt of such cash proceeds); and provided further, however,
that any Net Cash Proceeds not subject to such definitive agreement or so
applied as required above shall be

17



--------------------------------------------------------------------------------



 



immediately applied to the prepayment of the Notes as set forth in this Section
6.1(b)(iv).
          (v) Within 15 days after the date that the audited financial
statements of the Company are required to be delivered pursuant to
Section 5.1(b), commencing with the audited financial statements for fiscal year
2008, and by each such date for each fiscal year thereafter, the Company shall
offer to prepay, at par and without premium, Notes in an aggregate principal
amount equal to (i) if the Leverage Ratio as of the last fiscal quarter of such
fiscal year is greater than or equal to 3.50 to 1.00, 75% of the Excess Cash
Flow, if any, for the immediately preceding fiscal year, (ii) if the Leverage
Ratio as of the last fiscal quarter of such fiscal year is less than 3.50 to
1.00 but greater than or equal to 2.50 to 1.00, 50% of the Excess Cash Flow, if
any, for the immediately preceding fiscal year, and (iii) if the Leverage Ratio
as of the last fiscal quarter of such fiscal year is less than 2.50 to 1.00, 0%
of the Excess Cash Flow for the immediately preceding fiscal year, provided in
the case of clause (iii) that (A) the Required Lenders have approved the release
of the Superpriority Amount and such release is effective under the
Intercreditor Agreement and (B) the Excess Cash Flow mandatory prepayment
provisions in the Amended and Restated 2006 NPA, the Credit Agreement and the
Term Loan Agreement are similar to this Section 6.1(b)(v) (such offer to be made
and such prepayment to be applied as set forth in clause (vi) below and to be
subject to the Intercreditor Agreement and in each case to be reduced by any
amounts to be paid to the other Creditors pursuant to the Intercreditor
Agreement); provided, however, the Excess Cash Flow, if any, to be paid for the
fiscal year ending 2008 shall be calculated on Excess Cash Flow, if any, for the
last fiscal quarter of fiscal year 2008.
          (vi) Any offer to prepay, at par, required pursuant to
Section 6.1(b)(i), (ii), (iii), (iv) or (v) shall (A) be an offer to prepay, at
par, each outstanding Note in principal amount ratably, together with interest
accrued thereon as of the date of payment, (B) be in writing and shall offer to
prepay the Notes ratably on a date which is not less than 30 days and not more
than 60 days after the date of the notice of offer, (C) if any Noteholder shall
fail to accept in writing such offer of prepayment within 15 Business Days of
receipt of the notice of offer, then the amount of such Noteholder’s ratable
portion shall be offered, at par and in accordance with this section 6.1(b)(vi),
to such other Noteholders as may have accepted such offer, (D) if every
Noteholder shall fail to accept in writing such offer of prepayment within 15
Business Days of receipt of the notice of offer, then, the aggregate amount of
the Noteholders’ ratable portions shall be offered, at par and in accordance
with similar provisions of the Amended and Restated 2006 NPA, to the 2006
Noteholders, and (E) if every Noteholder and every 2006 Noteholder shall fail to
accept in writing such offer of prepayment within 15 Business Days of receipt of
the notice of offer, then the Company may retain and use in the operation of its
business the aggregate amount of the Noteholders’ ratable portions as shall not
have been accepted for prepayment of the Notes or the 2006 Notes.
Notwithstanding anything in this Section 6.1(b) to the contrary,

18



--------------------------------------------------------------------------------



 



the application of Net Cash Proceeds required to be made hereunder shall be
applied as provided in the Intercreditor Agreement until such time, if any, that
the Intercreditor Agreement is no longer in effect.
6.2. Optional Prepayments.
               The Company may, at its option and upon notice as provided below,
prepay at any time all, or from time to time any part of, the Notes (in a
minimum amount of $10,000,000 and otherwise in multiples of $1,000,000) at the
principal amount so prepaid, together with interest accrued thereon to the date
of such prepayment, plus the Make-Whole Amount determined for the prepayment
date with respect to such principal amount. The Company will give each holder of
Notes written notice of each optional prepayment under this Section 6.2 not less
than 30 days and not more than 60 days prior to the date fixed for such
prepayment. Each such notice shall specify the date fixed for such prepayment
(which shall be a Business Day), the aggregate principal amount of the Notes to
be prepaid on such date, the principal amount of Notes (if any) held by such
holder to be prepaid (determined in accordance with Section 6.3) and the
interest to be paid on the prepayment date with respect to such principal amount
being prepaid.
               Each such notice of prepayment shall be accompanied by a
certificate of a Senior Financial Officer as to the estimated Make-Whole Amount
due in connection with such prepayment (calculated as if the date of such notice
were the date of the prepayment), setting forth the details of such computation.
Two Business Days prior to such prepayment of Notes, the Company shall deliver
to each holder of the Notes a certificate of a Senior Financial Officer
specifying the calculation of such Make-Whole Amount as of the specified
prepayment date.
6.3. Allocation of Partial Prepayments.
               In the case of a partial prepayment of the Notes pursuant to
Section 6.1(a) or Section 6.2, the principal amount of the Notes to be prepaid
shall be allocated among all the Notes at the time outstanding in proportion, as
nearly as practicable, to the respective unpaid principal amounts thereof.
6.4. Maturity; Surrender, etc.
               In the case of each prepayment of Notes pursuant to this
Section 6, the principal amount of each Note to be prepaid shall mature and
become due and payable on the date fixed for such prepayment, together with
interest on such principal amount accrued to such date and the Make-Whole
Amount, if any. From and after such date, unless the Company shall fail to pay
such principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue. Any Note paid or prepaid in full shall be surrendered to the
Company and canceled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.
6.5. Purchase of Notes.
               The Company will not and will not permit any Affiliate to
purchase, redeem, prepay or otherwise acquire, directly or indirectly, any of
the outstanding Notes except (a) upon

19



--------------------------------------------------------------------------------



 



the payment or prepayment of the Notes in accordance with the terms of this
Agreement and the Notes or (b) pursuant to an offer made by the Company or any
such Affiliate to all holders of the Notes to purchase Notes on the same terms
and conditions, pro rata among all Notes tendered, which offer shall remain
outstanding for a reasonable period of time (not to be less than 30 days).
               Any Notes so repurchased shall immediately upon acquisition
thereof be canceled and no Notes shall be issued in substitution or exchange
therefor.
               Promptly and in any event within five Business Days after each
such purchase of Notes, the Company will furnish each holder of the Notes with a
certificate of a Senior Financial Officer describing such purchase (including
the aggregate principal amount of Notes so purchased and the purchase price
therefor) and certifying that such purchase was made in compliance with the
requirements of this Section.
6.6. Make-Whole Amount.
               The term “Make-Whole Amount” means, with respect to any Note, an
amount equal to the excess, if any, of the Discounted Value of the Remaining
Scheduled Payments with respect to the Called Principal of such Note over the
amount of such Called Principal, provided that the Make-Whole Amount may in no
event be less than zero. For the purposes of determining the Make-Whole Amount,
the following terms have the following meanings:
          “Called Principal” means, with respect to any Note, the principal of
such Note that is to be prepaid pursuant to Section 6.2 or has become or is
declared to be immediately due and payable pursuant to Section 10.1, as the
context requires.
          “Discounted Value” means, with respect to the Called Principal of any
Note, the amount obtained by discounting all Remaining Scheduled Payments with
respect to such Called Principal from their respective scheduled due dates to
the Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
          “Reinvestment Yield” means, with respect to the Called Principal of
any Note, 0.50% over the yield to maturity implied by (i) the yields reported,
as of 10:00 A.M. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on (x) the Bloomberg
Financial Markets News screen PX1 or the equivalent screen provided by Bloomberg
Financial Markets News, or (y) if such on-line market data is not at the time
provided by Bloomberg Financial Markets News, on the display designated as “Page
500” on the Telerate service (or such other display as may replace Page 500 on
the Telerate service), in any case for actively traded U.S. Treasury securities
having a maturity equal to the Remaining Average Life of such Called Principal
as of such Settlement Date, or (ii) if such yields are not reported as of such
time or the yields reported as of such time are not ascertainable (including by
way of interpolation), the Treasury Constant Maturity Series Yields reported,
for the latest day for which such yields have been so reported as of the second
Business Day preceding the Settlement Date with respect to such Called
Principal, in Federal Reserve Statistical

20



--------------------------------------------------------------------------------



 



Release H.15 (519) (or any comparable successor publication) for actively traded
U.S. Treasury securities having a constant maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date. Such implied
yield will be determined, if necessary, by (a) converting U.S. Treasury bill
quotations to bond-equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between (1) the actively traded U.S.
Treasury security with a maturity closest to and greater than the Remaining
Average Life and (2) the actively traded U.S. Treasury security with a maturity
closest to and less than the Remaining Average Life.
          “Remaining Average Life” means, with respect to any Called Principal,
the number of years (calculated to the nearest one-twelfth year) obtained by
dividing (i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.
          “Remaining Scheduled Payments” means, with respect to the Called
Principal of any Note, all payments of such Called Principal and interest
thereon that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under the terms of the Notes, then the
amount of the next succeeding scheduled interest payment will be reduced by the
amount of interest accrued to such Settlement Date and required to be paid on
such Settlement Date pursuant to Section 6.2 or 10.1.
          “Settlement Date” means, with respect to the Called Principal of any
Note, the date on which such Called Principal is to be prepaid pursuant to
Section 6.2 or has become or is declared to be immediately due and payable
pursuant to Section 10.1, as the context requires.
7. AFFIRMATIVE COVENANTS.
               The Company covenants that so long as any of the Notes are
outstanding:
7.1. Compliance with Law.
               The Company will and will cause each of its Subsidiaries to
comply with all laws, ordinances or governmental rules or regulations to which
each of them is subject, including without limitation Environmental Laws, and
will obtain and maintain in effect all licenses, certificates, permits,
franchises and other governmental authorizations necessary to the ownership of
their respective properties or to the conduct of their respective businesses, in
each case to the extent necessary to ensure that non-compliance with such laws,
ordinances or governmental rules or regulations or failures to obtain or
maintain in effect such licenses, certificates, permits, franchises and other
governmental authorizations could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

21



--------------------------------------------------------------------------------



 



7.2. Insurance.
               The Company will and will cause each of its Subsidiaries to
maintain, with financially sound and reputable insurers, insurance with respect
to their respective properties and businesses against such casualties and
contingencies, of such types, on such terms and in such amounts (including
deductibles, co-insurance and self-insurance, if adequate reserves are
maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated.
7.3. Maintenance of Properties.
               The Company will and will cause each of its Subsidiaries to
maintain and keep, or cause to be maintained and kept, their respective
properties in good repair, working order and condition (other than ordinary wear
and tear), so that the business carried on in connection therewith may be
properly conducted at all times, provided that this Section shall not prevent
the Company or any Subsidiary from discontinuing the operation and the
maintenance of any of its properties if such discontinuance is desirable in the
conduct of its business and the Company has concluded that such discontinuance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
7.4. Payment of Taxes and Claims.
               The Company will and will cause each of its Subsidiaries to file
all tax returns required to be filed in any jurisdiction and to pay and
discharge all taxes shown to be due and payable on such returns and all other
taxes, assessments, governmental charges, or levies imposed on them or any of
their properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent
and all claims for which sums have become due and payable that have or might
become a Lien on properties or assets of the Company or any Subsidiary, provided
that neither the Company nor any Subsidiary need pay any such tax or assessment
or claim if (i) the amount, applicability or validity thereof is contested by
the Company or such Subsidiary on a timely basis in good faith and in
appropriate proceedings, and the Company or a Subsidiary has established
adequate reserves therefor in accordance with GAAP on the books of the Company
or such Subsidiary or (ii) the nonpayment of all such taxes and assessments in
the aggregate could not reasonably be expected to have a Material Adverse
Effect.
7.5. Corporate Existence, etc.
               The Company will at all times preserve and keep in full force and
effect its corporate existence. Subject to Sections 8.2 and 8.3, the Company
will at all times preserve and keep in full force and effect the corporate
existence of each of its Subsidiaries (unless merged into the Company or a
Subsidiary) and all rights and franchises (as franchisee) of the Company and its
Subsidiaries unless, in the good faith judgment of the Company, the termination
of or failure to preserve and keep in full force and effect such corporate
existence, right or franchise could not, individually or in the aggregate, have
a Material Adverse Effect.

22



--------------------------------------------------------------------------------



 



7.6. Additional Subsidiary Guarantees; Release of Subsidiary Guarantees.
               If any Subsidiary is or becomes a Domestic Subsidiary, or any
Subsidiary provides or has outstanding a Guaranty of Indebtedness outstanding in
respect of the Credit Facility Documents or the Term Loan Documents, then the
Company will cause such Subsidiary to execute and deliver a Subsidiary
Guarantee, unless such Domestic Subsidiary (i) is substantially concurrently
merged with or into the Company or any other Subsidiary Guarantor (with the
Company or such Subsidiary Guarantor being the surviving Person) or
(ii) inactive or has no assets other than the capital stock or other ownership
interests of another Domestic Subsidiary. Promptly and in any event within ten
Business Days after the execution and delivery of each such Subsidiary
Guarantee, the Company will furnish each holder of the Notes with a counterpart
of such executed Subsidiary Guarantee, together with an opinion of Armstrong
Teasdale LLP or other counsel reasonably satisfactory to the Required Holders
(which opinion shall be reasonably satisfactory to the Required Holders and may
be subject to customary exceptions, qualifications and limitations under the
circumstances) to the effect that such Subsidiary Guarantee has been duly
authorized, executed and delivered by such Subsidiary and is valid, binding and
enforceable in accordance with its terms. The Company will cause each Subsidiary
Guarantee to remain in full force and effect at all times after the execution
and delivery thereof. Any Subsidiary, the Voting Equity Interests of which is
being disposed of in an Asset Sale in accordance with the provisions of
Section 8.2 shall, at the Company’s request, be discharged from all of its
obligations and liabilities under its Subsidiary Guarantee by the Required
Holders entering into a release in form and substance reasonably satisfactory to
the Required Holders, and each Noteholder and each other holder of a Note, by
acceptance of such Note, agrees to enter into such a satisfactory release
promptly upon request, except that this sentence shall not apply (a) if a
Default or Event of Default has occurred and is continuing, (b) to a Subsidiary
if any amount is then due and payable under its Subsidiary Guarantee or (c) to a
Subsidiary which at the time is a guarantor of any other Indebtedness of the
Company or another Subsidiary party to a Subsidiary Guarantee that is not also
concurrently being released.
               In furtherance of the preceding paragraph, if Spartech Canada,
Inc. shall at any time guarantee any Indebtedness of the Company (whether or not
it is a Significant Subsidiary), the Company will cause Spartech Canada, Inc. to
execute and deliver a Subsidiary Guarantee and otherwise comply with the
requirements of this Section 7.6, prior to or concurrently with the delivery by
Spartech Canada, Inc. of any Guaranty in respect of such Indebtedness of the
Company.

7.7.   Minimum Company and Subsidiary Guarantor Consolidated Total Operating
Income or Consolidated Total Assets.

               The Company shall cause either (a) at least 75% of Consolidated
Total Operating Income to be generated by the Company and the Subsidiary
Guarantors or (b) 75% of Consolidated Total Assets to be owned by the Company
and the Subsidiary Guarantors.
7.8. Collateral.
               The Company shall, and shall cause each Granting Party to,
(a) execute the Security Agreement (or a joinder agreement thereto) in order to
grant a Lien in all personal

23



--------------------------------------------------------------------------------



 



property (excluding certain intellectual property agreed to by the Required
Holders and covering only 65% of the equity interests of any Foreign Subsidiary)
now or hereafter owned by the Company and such Granting Parties, subject only to
Permitted Liens, in favor of the Collateral Agent, for the ratable benefit of
the Creditors, to secure the Senior Secured Obligations pursuant to the terms
and conditions of the Security Documents and (b) deliver such other
documentation as the Collateral Agent may request in connection with the
foregoing, including without limitation, landlord’s waivers, certified
resolutions and other Organization Documents and authorizing documents of such
Person, favorable opinions of counsel to such Person (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to above and the perfection of the Collateral Agent’s
Liens thereunder), all in form, content and scope satisfactory to the Collateral
Agent. If requested by the Majority Creditors at any time after the Effective
Date, the Company and each Granting Party shall enter into and deliver to the
Collateral Agent a mortgage, deed of trust or other security document, in form
and substance acceptable to the Collateral Agent (a “Mortgage Instrument”), with
respect to each owned real property that has an aggregate fair market value of
at least $3,000,000 (the “Mortgaged Property”) to secure the Senior Secured
Obligations, together with such title insurance policies, evidence of insurance,
insurance certificates and endorsements, surveys, appraisals, environmental
assessments, consents, estoppels, waivers, subordination agreements, bond
resolutions, officers certificates, corporate documents, opinions of counsel,
and other documents and instruments as the Collateral Agent shall reasonably
request.
7.9. Total Outstandings under Credit Facility Documents.
               Following September 9, 2008, notwithstanding the amount of
Aggregate Commitments (as such term is defined in the Credit Facility Documents
as in effect on the Effective Date), the Company shall not allow the amount of
“Total Outstandings” (as such term is defined in the Credit Facility Documents
as in effect on the Effective Date) to exceed $145,000,000 at any time, provided
that, at and from such time as (a) the Leverage Ratio determined as of the date
of the most recently ended fiscal quarter of the Company is less than 2.50 to
1.00 and (b) the Required Lenders have approved the release of the Superpriority
Amount and such release is effective under the Intercreditor Agreement, then the
amount of such Total Outstandings shall not exceed $175,000,000 at any time.
Notwithstanding the other provisions of this Agreement, so long as “Total
Outstandings” are less than or equal to $145,000,000 at such time, the Company
shall be permitted to reduce “Aggregate Commitments” (as such term is defined in
the Credit Facility Documents) from $175,000,000 to $145,000,000 at such time.
8. NEGATIVE COVENANTS.
               The Company covenants that so long as any of the Notes are
outstanding, the Company shall not, nor shall it permit any Subsidiary to,
directly or indirectly:
8.1. Liens.
               Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following (collectively, “Permitted Liens”):

24



--------------------------------------------------------------------------------



 



               (a) Liens in respect of property of the Company or a Subsidiary
existing on September 4, 2008 and described in Schedule 8.1, and any renewals or
extensions thereof, provided (i) the property covered thereby is not changed and
(ii) the amount of Indebtedness secured thereby is not increased;
               (b) Liens in respect of property acquired or constructed by the
Company or a Subsidiary after the Effective Date, which are created at the time
of or within 180 days after acquisitions or completion of construction of such
property to secure Indebtedness assumed or incurred to finance all or any part
of the purchase price or cost of construction of such property, provided that in
any such case;
               (i) no such Lien shall extend to or cover any other property of
the Company or such Subsidiary, as the case may be, and
               (ii) the aggregate principal amount of Indebtedness secured by
all such Liens in respect of any such property shall not exceed the cost of such
property and any improvements then being financed;
               (c) Liens in respect to property acquired by the Company or a
Subsidiary after the Effective Date, existing on such property at the time of
acquisition thereof (and not created in anticipation thereof), or in the case of
any Person that after the Effective Date becomes a Subsidiary or is consolidated
with or merged with or into the Company or a Subsidiary or sells, leases or
otherwise disposes of all or substantially all of its property to the Company or
a Subsidiary, Liens existing at the time such Person becomes a Subsidiary or is
so consolidated or merged or effects such sale, lease or other disposition of
property (and not created in anticipation thereof), provided that in any such
case no such Lien shall extend to or cover any other property of the Company or
such Subsidiary, as the case may be;
               (d) Liens securing Indebtedness owed by a Subsidiary to the
Company or to a Wholly-Owned Subsidiary which is a Subsidiary Guarantor;
               (e) Liens for taxes not yet due or which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;
               (f) carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 30 days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;
               (g) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

25



--------------------------------------------------------------------------------



 



               (h) deposits to secure the performance of bids, trade contracts
and leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business;
               (i) easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person; and
               (j) Liens in respect of property of the Company and its Domestic
Subsidiaries to secure the Senior Secured Obligations.
               For purposes of this Section 8.1 any Lien existing in respect of
property at the time such property is acquired or in respect of property of a
Person at the time such Person is acquired, consolidated or merged with or into
the Company or a Subsidiary shall be deemed to have been created at that time.
8.2. Disposition of Assets.
               Make any sale, transfer, lease (as lessor), loan or other
disposition of any property or assets (an “Asset Sale”), other than the
following:
               (a) Asset Sales in the ordinary course of business;
               (b) Asset Sales of property or assets by a Subsidiary to the
Company or a Wholly-Owned Subsidiary that is a Subsidiary Guarantor;
               (c) the Asset Sale as a result of the asset exchange in
connection with the Acquisition of assets of a division of an unaffiliated
company previously disclosed to the Noteholders; or
               (d) other Asset Sales, provided that in each case
               (i) immediately before and after giving effect thereto, no
Default shall have occurred and be continuing, and
               (ii) the aggregate net book value of the property or assets
disposed of in such Asset Sale and all other Asset Sales by the Company and its
Subsidiaries during the immediately preceding twelve months does not exceed 15%
of Consolidated Net Worth (as of the last day of the quarterly accounting period
ending on or most recently prior to the last day of such twelve month period).
        For purposes of this Section 8.2, any Voting Equity Interests of a
Subsidiary that are the subject of an Asset Sale shall be valued at the greater
of (x) the fair market value of such shares as determined in good faith by the
Board of Directors of the Company and (y) the

26



--------------------------------------------------------------------------------



 



aggregate net book value of the assets of such Subsidiary multiplied by a
fraction of which the numerator is the aggregate number of Voting Equity
Interests of such Subsidiary disposed of in such Asset Sale and the denominator
is the aggregate number of Voting Equity Interests of such Subsidiary
outstanding immediately prior to such Asset Sale.
8.3. Consolidations and Mergers.
               Consolidate with or merge with any other corporation or convey,
transfer or lease all or substantially all of its assets in a single transaction
or series of transactions to any Person except a Subsidiary may consolidate with
or merge with any other corporation or convey or transfer all or substantially
all of its assets to (a) the Company (provided that the Company shall be the
continuing or surviving corporation) or a then-existing Wholly-Owned Subsidiary
that is a Subsidiary Guarantor and (b) any Person in an Asset Sale involving all
of the outstanding stock or all or substantially all of the assets of such
Subsidiary, in either case subject to the limitation of Section 8.2.
8.4. Loans and Investments.
               Purchase or acquire, or make any commitment therefor, any capital
stock, equity interest, or any obligations or other securities of, or any
interest in, any Person, or make or commit to make any Acquisitions, or make or
commit to make any advance, loan, extension of credit or capital contribution to
or any other investment in, any Person including any Affiliate of the Company
(collectively, “Investments”), except for:
               (a) Investments held by the Company or any Subsidiary in the form
of cash equivalents or short term marketable securities;
               (b) extensions of credit in the nature of accounts receivable or
notes receivable arising from the sale or lease of goods or services in the
ordinary course of business;
               (c) extensions of credit by the Company to any of its
Wholly-Owned Subsidiaries or by any of its Wholly-Owned Subsidiaries to another
of its Wholly-Owned Subsidiaries;
               (d) pledges or deposits as required in the ordinary course of
business in connection with workmen’s compensation, unemployment insurance and
other social security legislation;
               (e) advances, loans, extensions of credit or investments in the
ordinary course of business; provided that the aggregate amount thereof shall
not exceed $15,000,000;
               (f) Investments incurred in order to consummate Permitted
Acquisitions; and
               (g) purchases and other acquisitions by the Company of stock of
the Company to the extent permitted by Section 8.13.

27



--------------------------------------------------------------------------------



 



8.5. Limitation on Indebtedness.
          Create, assume, incur, guarantee, permit to exist or otherwise become
liable in respect of any Indebtedness unless, immediately before and after
giving effect thereto, no Default exists or would result therefrom; provided,
however, notwithstanding anything herein to the contrary, in no event shall the
aggregate amount of Indebtedness outstanding at any time of all Subsidiaries
(excluding (i) Guarantees permitted pursuant to clauses (a), (b), (c) and (d) of
Section 8.12, (ii) Indebtedness of a Subsidiary existing on July 30, 2008 and
described in Schedule 4.13 but no increase of any such Indebtedness,
(iii) Indebtedness of a Subsidiary that is a Subsidiary Guarantor owed to the
Company or any Subsidiary Guarantor or Indebtedness of a Subsidiary that is not
a Subsidiary Guarantor owed to the Company or any other Subsidiary,
(iv) Indebtedness under the Financing Documents, and (v) Indebtedness of a
Subsidiary secured by Liens permitted pursuant to clause (h) of Section 8.1),
exceed in aggregate amount $5,000,000.
8.6. Consolidated Net Worth.
          Permit Consolidated Net Worth at any time to be less than the sum of
(i) $350,000,000 plus (ii) 50% of Consolidated Net Income for each fiscal
quarter beginning with the fiscal quarter ending on April 30, 2006 (excluding
any fiscal quarter in which Consolidated Net Income is not positive) plus
(iii) 85% of the net proceeds of any equity issued by the Company after
January 31, 2006, minus (iv) non-cash impairment charges for goodwill,
intangible and fixed assets at such time of determination.
8.7. Fixed Charge Coverage Ratio.
          Permit the Fixed Charge Coverage Ratio to be less than (a) 1.50 to
1.00 at the end of any fiscal quarter-end occurring during the period from and
including the Effective Date through and including the fourth fiscal quarter of
fiscal year 2009, (b) 1.75 to 1.00 at the end of any fiscal quarter-end
occurring during the period from and including the first day of the first fiscal
quarter of fiscal year 2010 through and including the second fiscal quarter of
fiscal year 2010, and (c) 2.25 to 1.00 at the end of any fiscal quarter
thereafter.
8.8. Leverage Ratio.
          Permit the Leverage Ratio to exceed (a) 4.35 to 1.00 at any time from
and including the Effective Date through and including the day immediately
preceding the last day of the fourth fiscal quarter of fiscal year 2008,
(b) 4.25 to 1.00 from and including the last day of the fourth fiscal quarter of
fiscal year 2008 through and including the day immediately preceding the last
day of the first fiscal quarter of fiscal year 2009, (c) 4.00 to 1.00 from and
including the last day of the first fiscal quarter of fiscal year 2009 through
and including the day immediately preceding the last day of the third fiscal
quarter of fiscal year 2009, (d) 3.75 to 1.00 from and including the last day of
the third fiscal quarter of fiscal year 2009 through and including the day
immediately preceding the last day of the first fiscal quarter of fiscal year
2010, and (e) 3.50 to 1.00 thereafter.

28



--------------------------------------------------------------------------------



 



8.9. Sale/Leasebacks.
          Sell, lease, transfer or otherwise dispose of (collectively, a
“transfer”) any asset on terms whereby the asset or a substantially similar
asset is or may be leased or reacquired by the Company or any Subsidiary over a
period in excess of three years, unless after giving effect to such transaction
and the incurrence of Attributable Debt in respect thereof, the aggregate
Attributable Debt in connection with all sale and leaseback transactions of the
Company and its Subsidiaries entered into after the Effective Date in accordance
with the provisions of this Section 8.9, does not exceed $10,000,000.
8.10. Transactions with Affiliates.
          Enter into any transaction with any Affiliate of the Company (other
than a Subsidiary), except upon fair and reasonable terms no less favorable to
the Company or such Subsidiary than would obtain in a comparable arm’s-length
transaction with a Person not an Affiliate of the Company.
8.11. [Reserved].
8.12. Guarantees.
          Create, incur, assume or suffer to exist any Guarantees except:
          (a) endorsements for collection or deposit in the ordinary course of
business;
          (b) Guarantees of the Notes and Indebtedness of the Company and its
Subsidiaries to the extent such Indebtedness is permitted hereunder, provided
that all Guarantees in respect of Swap Contracts shall arise under contracts
entered into in the ordinary course of business as bona fide hedging
transactions;
          (c) Guarantees of the Company and its Subsidiaries existing as of the
Effective Date and listed in Schedule 4.13; and
          (d) Guarantees of the Company or any Subsidiary in respect of the
obligations (which do not constitute Indebtedness) of (i) in the case of the
Company, any Subsidiary, and (ii) in the case of any Subsidiary, the Company or
any Subsidiary of such Subsidiary or any other Subsidiary.
8.13. Restricted Payments.
          Declare or make any Restricted Payment except that (i) any Subsidiary
may declare and pay Dividends to (x) the Company, (y) a Subsidiary Guarantor,
and (z) the parent of such Subsidiary; and (ii) provided no Default exists or
would result therefrom, the Company may pay Dividends not to exceed $1,650,000
in aggregate amount during any fiscal quarter commencing with the Company’s
fourth fiscal quarter of fiscal year 2008.

29



--------------------------------------------------------------------------------



 



8.14. ERISA.
          Engage in a prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan which has resulted or could
reasonably be expected to result in liability of the Company in an aggregate
amount in excess of $2,000,000; or (b) engage in a transaction that could be
subject to section 4069 or 4212(c) of ERISA.
8.15. Change in Business.
          Engage in any material line of business substantially different from
those lines of business carried on by the Company and its Subsidiaries on the
date hereof.
8.16. Accounting Changes.
          Make any significant change in accounting treatment or reporting
practices, except as required by GAAP, or change the fiscal year of the Company
or of any Subsidiary.
8.17. Amendment and Waivers of Subordinated Debt.
          Change or permit any Subsidiary to change or amend (or take any action
or fail to take any action the result of which is an effective amendment or
change) or accept any waiver or consent with respect to, any document,
instrument or agreement relating to any Subordinated Debt that would result in
(a) an increase in the principal, interest, overdue interest, fees or other
amounts payable under any Subordinated Debt, (b) an acceleration of any date
fixed for payment or prepayment of principal, interest, fees or other amounts
payable under any Subordinated Debt (including, without limitation, as a result
of any redemption), (c) a change in any of the subordination provisions of any
Subordinated Debt, or (d) any other change in any term or provision of any
Subordinated Debt that could reasonably be expected to have an adverse effect on
the interest of the Noteholders.
8.18. Capital Expenditures.
          Permit Capital Expenditures of the Company and its Subsidiaries during
(a) fiscal year 2008 to exceed $20,000,000, (b) fiscal year 2009 to exceed
$26,000,000, (c) fiscal year 2010 to exceed $28,000,000, and (d) fiscal year
2011 to exceed $32,000,000.
8.19. Credit Facility Documents.
          Except as otherwise provided in the Intercreditor Agreement, change or
permit any Subsidiary to change or amend (or take any action or fail to take any
action the result of which is an effective amendment or change) or accept any
waiver or consent with respect to, any Credit Facility Document that would
result in (a) an increase in the principal (other than as specifically provided
by Section 7.9), interest, overdue interest, fees or other amounts payable under
any Credit Facility Document, (b) an acceleration of any date fixed for payment
or prepayment of principal, interest, overdue interest, fees or other amounts
payable under any Credit Facility Document, (c) the terms and provisions of the
Credit Facility Documents, including without limitation the negative covenants
and the events of default, being more

30



--------------------------------------------------------------------------------



 



restrictive to the Company and its Subsidiaries than the terms and provisions of
this Agreement, or (d) the Company or any Subsidiary being subject to any
prohibition or limitation on making any payment or prepayment under the
Financing Documents.
8.20. Term Loan Documents.
          Except as otherwise provided in the Intercreditor Agreement, change or
permit any Subsidiary to change or amend (or take any action or fail to take any
action the result of which is an effective amendment or change) or accept any
waiver or consent with respect to, any Term Loan Document that would result in
(a) an increase in the principal, interest, overdue interest, fees or other
amounts payable under any Term Loan Document, (b) an acceleration of any date
fixed for payment or prepayment of principal, interest, overdue interest, fees
or other amounts payable under any Term Loan Document, (c) the terms and
provisions of the Term Loan Documents, including without limitation the negative
covenants and the events of default, being more restrictive to the Company and
its Subsidiaries than the terms and provisions of this Agreement, or (d) the
Company or any Subsidiary being subject to any prohibition or limitation on
making any payment or prepayment under the Financing Documents.
8.21. Amended and Restated 2006 NPA.
          Except as otherwise provided in the Intercreditor Agreement, change or
permit any Subsidiary to change or amend (or take any action or fail to take any
action the result of which is an effective amendment or change) or accept any
waiver or consent with respect to, the Amended and Restated 2006 NPA that would
result in (a) an increase in the principal, interest, overdue interest, fees or
other amounts payable under the Amended and Restated 2006 NPA, (b) an
acceleration of any date fixed for payment or prepayment of principal, interest,
overdue interest, fees or other amounts payable under the Amended and Restated
2006 NPA, (c) the terms and provisions of the Amended and Restated 2006 NPA,
including without limitation the negative covenants and the events of default,
being more restrictive to the Company and its Subsidiaries than the terms and
provisions of this Agreement, or (d) the Company or any Subsidiary being subject
to any prohibition or limitation on making any payment or prepayment under the
Financing Documents.
9. EVENTS OF DEFAULT.
          An “Event of Default” shall exist if any of the following conditions
or events shall occur and be continuing:
          (a) the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or
          (b) the Company defaults in the payment of any interest on any Note
for more than five Business Days after the same becomes due and payable; or

31



--------------------------------------------------------------------------------



 



     (c) the Company defaults in the performance of or compliance with any term
contained in Sections 5.1(d), 5.1(e), 7.5, 7.8, 8.1, 8.2, 8.3, 8.5, 8.6, 8.7,
8.8, 8.9, 8.13, 8.17, 8.18, 8.19, 8.20 or 8.21; or
     (d) the Company defaults in the performance of or compliance with any term
contained herein (other than those specifically referred to in the other
paragraphs of this Section 9) and such default is not remedied within 30 days
after a Responsible Officer obtains knowledge of such default; or
     (e) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made; or
     (f) (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness (other than the Notes) that is
outstanding in an aggregate principal amount of at least $7,500,000 beyond any
period of grace provided with respect thereto, or (ii) the Company or any
Subsidiary is in default in the performance of or compliance with any term of
any evidence of any Indebtedness or of any mortgage, indenture or other
agreement relating thereto or any other condition exists, and as a consequence
of such default or condition such Indebtedness has become, or has been or may be
declared (with the giving of notice or otherwise) by the holder or holders
thereof to be, due and payable before its stated maturity or before its
regularly scheduled dates of payment, or (iii) as a consequence of the
occurrence or continuation of any event or condition (other than the passage of
time or the right of the holder of Indebtedness to convert such Indebtedness
into equity interests or a sale of assets or other transaction that is permitted
if made in connection with a repayment of Indebtedness), the Company or any
Subsidiary has become, or (by the giving of notice or otherwise) the holder or
holders thereof may cause the Company or any Subsidiary to become, obligated to
purchase or repay any Indebtedness before its regular maturity or before its
regularly scheduled dates of payment; or
     (g) the Company or any Significant Subsidiary (i) is generally not paying,
or admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

32



--------------------------------------------------------------------------------



 



     (h) a court or governmental authority of competent jurisdiction enters an
order appointing, without consent by the Company or any Significant Subsidiary,
a custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any such Subsidiary, or any such
petition shall be filed against the Company or any such Subsidiary and such
petition shall not be dismissed within 60 days; or
     (i) a final judgment or judgments for the payment of money aggregating in
excess of $500,000 are rendered against one or more of the Company and its
Subsidiaries which judgments are not, within 60 days after entry thereof,
bonded, paid, discharged or stayed pending appeal, or are not discharged within
60 days after the expiration of such stay; or
     (j) any Subsidiary Guarantee shall cease to be in full force and effect as
an enforceable instrument or any Subsidiary (or any Person at its authorized
direction or on its behalf) shall assert in writing that the Subsidiary
Guarantee of such Subsidiary is unenforceable in any material respect; or
     (k) if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $1,000,000, (iv) the Company or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (v) the Company or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (vi) the Company or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the Company or any Subsidiary thereunder; and any such event or events
described in clauses (i) through (vi) above, either individually or together
with any other such event or events, could reasonably be expected to have a
Material Adverse Effect (as used in this clause (k), the terms “employee benefit
plan” and “employee welfare benefit plan” shall have the respective meanings
assigned to such terms in Section 3 of ERISA); or
     (l) any Security Document after delivery thereof pursuant to the
Intercreditor Agreement shall for any reason (other than pursuant to the terms
thereof or on

33



--------------------------------------------------------------------------------



 



account of the Collateral Agent’s election to not take possession of or make
certain filings or registrations in respect of certain Collateral) cease or fail
to create a valid and perfected first priority Lien (subject only to Permitted
Liens) on the property purported to be covered thereby.
10. REMEDIES ON DEFAULT, ETC.
10.1. Acceleration.
          (a) If an Event of Default with respect to the Company described in
paragraph (g) or (h) of Section 9 has occurred, all the Notes then outstanding
shall automatically become immediately due and payable.
          (b) If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at its or their option, by notice or notices to
the Company, declare all the Notes at the time outstanding to be immediately due
and payable.
          (c) If any Event of Default described in paragraph (a) or (b) of
Section 9 has occurred and is continuing, any holder or holders of Notes at the
time outstanding affected by such Event of Default may at any time, at its or
their option, by notice or notices to the Company, declare all the Notes held by
it or them to be immediately due and payable.
          Upon any Note becoming due and payable under this Section 10.1,
whether automatically or by declaration, such Note will forthwith mature and the
entire unpaid principal amount of such Note, plus (x) all accrued and unpaid
interest thereon and (y) the Make-Whole Amount determined in respect of such
principal amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided) and that the provision for payment of a
Make-Whole Amount by the Company in the event that the Notes are prepaid or are
accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.
10.2. Other Remedies.
          If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 10.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.

34



--------------------------------------------------------------------------------



 



10.3. Rescission.
          At any time after any Notes have been declared due and payable
pursuant to paragraph (b) or (c) of Section 10.1, the Required Holders, by
written notice to the Company, may rescind and annul any such declaration and
its consequences if (a) the Company has paid all overdue interest on the Notes,
all principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) all Events of Default and Defaults, other than
the non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 15, and
(c) no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes. No rescission and annulment under this
Section 10.3 will extend to or affect any subsequent Event of Default or Default
or impair any right consequent thereon.
10.4. No Waivers or Election of Remedies, Expenses, etc.
          No course of dealing and no delay on the part of any holder of any
Note in exercising any right, power or remedy shall operate as a waiver thereof
or otherwise prejudice such holder’s rights, powers or remedies. No right, power
or remedy conferred by this Agreement or by any Note upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise. Without limiting the obligations of the Company under Section 13, the
Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 10, including without
limitation reasonable attorneys’ fees, expenses and disbursements.
11. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.
11.1. Registration of Notes.
          The Company shall keep at its principal executive office a register
for the registration and registration of transfers of Notes. The name and
address of each holder of one or more Notes, each transfer thereof and the name
and address of each transferee of one or more Notes shall be registered in such
register. Prior to due presentment for registration of transfer, the Person in
whose name any Note shall be registered shall be deemed and treated as the owner
and holder thereof for all purposes hereof, and the Company shall not be
affected by any notice or knowledge to the contrary. The Company shall give to
any holder of a Note that is an Institutional Investor promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.
11.2. Transfer and Exchange of Notes.
          Upon surrender of any Note at the principal executive office of the
Company for registration of transfer or exchange (and in the case of a surrender
for registration of transfer, duly endorsed or accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
his attorney duly authorized in writing and accompanied by the address

35



--------------------------------------------------------------------------------



 



for notices of each transferee of such Note or part thereof), within five
Business Days thereafter the Company shall execute and deliver, at the Company’s
expense (except as provided below), one or more new Notes (as requested by the
holder thereof) in exchange therefor, in an aggregate principal amount equal to
the unpaid principal amount of the surrendered Note. Each such new Note shall be
payable to such Person as such holder may request and shall be substantially in
the form of Note as set forth in Exhibit 1.3. Each such new Note shall be dated
and bear interest from the date to which interest shall have been paid on the
surrendered Note or dated the date of the surrendered Note if no interest shall
have been paid thereon. The Company may require payment of a sum sufficient to
cover any stamp tax or governmental charge imposed in respect of any such
transfer of Notes. Notes shall not be transferred in denominations of less than
$1,000,000, provided that if necessary to enable the registration of transfer by
a holder of its entire holding of Notes, one Note may be in a denomination of
less than $100,000.
          Each Noteholder agrees that the Company shall not be required to
register the transfer of any Note to any Person (other than any transferring
Noteholder’s nominee) or to any separate account maintained by any transferring
Noteholder unless the Company receives from the transferee a representation to
the Company (and appropriate information as to any separate accounts or other
matters) to the same or similar effect with respect to the transferee as is
contained in section 6.2 of the Existing Note Agreement or other assurances
reasonably satisfactory to the Company that such transfer does not involve a
prohibited transaction (as such term is used in Section 4.12(e). No Noteholder
shall be liable for any damages in connection with any such representations or
assurances provided to the Company by any transferee.
11.3. Replacement of Notes.
          Upon receipt by the Company of evidence reasonably satisfactory to it
of the ownership of and the loss, theft, destruction or mutilation of any Note
(which evidence shall be, in the case of an Institutional Investor, notice from
such Institutional Investor of such ownership and such loss, theft, destruction
or mutilation), and
          (a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Noteholder or any other Institutional Investor, such Person’s
own unsecured agreement of indemnity shall be deemed to be satisfactory), or
          (b) in the case of mutilation, upon surrender and cancellation
thereof,
within five Business Days thereafter the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note, dated and bearing interest
from the date to which interest shall have been paid on such lost, stolen,
destroyed or mutilated Note or dated the date of such lost, stolen, destroyed or
mutilated Note if no interest shall have been paid thereon.

36



--------------------------------------------------------------------------------



 



12. PAYMENTS ON NOTES.
12.1. Place of Payment.
          Subject to Section 12.2, payments of principal, premium, if any, and
interest becoming due and payable on the Notes shall be made at the principal
office of Citibank, N.A. in New York City. The Company may at any time, by
notice to each holder of a Note, change the place of payment of the Notes so
long as such place of payment shall be either the principal office of the
Company in New York City or the principal office of a bank or trust company in
New York City.
12.2. Home Office Payment.
          So long as a Noteholder or its nominee shall be the holder of any
Note, and notwithstanding anything contained in Section 12.1 or in such Note to
the contrary, the Company will pay all sums becoming due on such Note for
principal, Make-Whole Amount, if any, and interest by the method and at the
address specified for such purpose below such Noteholder’s name in Schedule A,
or by such other method or at such other address as such Noteholder shall have
from time to time specified to the Company in writing for such purpose, without
the presentation or surrender of such Note or the making of any notation
thereon, except that upon written request of the Company made concurrently with
or reasonably promptly after payment or prepayment in full of any Note, such
Noteholder shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to
Section 12.1. Prior to any sale or other disposition of any Note held by such
Noteholder or its nominee such Noteholder will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such Note to the Company in exchange for a
new Note or Notes pursuant to Section 11.2. The Company will afford the benefits
of this Section 12.2 to any Institutional Investor that is the direct or
indirect transferee of any Note that has made the same agreement relating to
such Note as such Noteholder has made in this Section 12.2.
13. EXPENSES, ETC.
13.1. Transaction Expenses.
          Whether or not the transactions contemplated hereby are consummated,
the Company will pay all costs and expenses (including reasonable attorneys’
fees of the Noteholders’ special counsel and, if reasonably required, local or
other counsel) incurred by the Noteholders or holder of a Note in connection
with such transactions and in connection with any amendments, waivers or
consents under or in respect of this Agreement, the Notes, the other Financing
Documents or the Security Documents (whether or not such amendment, waiver or
consent becomes effective), including without limitation: (a) the costs and
expenses incurred in enforcing or defending (or determining whether or how to
enforce or defend) any rights under this Agreement, the Notes, the other
Financing Documents or the Security Documents or in responding to any subpoena
or other legal process or informal investigative demand issued in connection
with any thereof, or by reason of being a holder of any Note, (b) the costs and

37



--------------------------------------------------------------------------------



 



expenses, including financial advisors’ fees, incurred in connection with the
insolvency or bankruptcy of the Company or any Subsidiary or in connection with
any work-out or restructuring of the transactions contemplated hereby or by the
Notes, the other Financing Documents or the Security Documents and (c) the costs
and expenses incurred in connection with the initial filing of this Agreement
and all related documents and financial information with the Securities
Valuation Office of the National Association of Insurance Commissioners. The
Company will pay, and will save each Noteholder and each other holder of a Note
harmless from, all claims in respect of any fees, costs or expenses if any, of
brokers and finders (other than those retained by such Noteholder).
          In furtherance of the foregoing, on the Effective Date the Company
will pay or cause to be paid the reasonable fees and disbursements and other
charges (including estimated unposted disbursements and other charges as of the
Effective Date) of the Noteholders’ special counsel which are reflected in the
statement of such special counsel submitted to the Company on or prior to the
Effective Date. The Company will also pay, promptly upon receipt of supplemental
statements therefor, reasonable additional fees, if any, and disbursements and
charges of such special counsel in connection with the transactions hereby
contemplated (including disbursements and other charges unposted as of the
Effective Date to the extent such disbursements exceed estimated amounts paid as
aforesaid).
13.2. Survival.
          The obligations of the Company under this Section 13 will survive the
payment or transfer of any Note, the enforcement, amendment or waiver of any
provision of this Agreement or the Notes, and the termination of this Agreement.

14.   SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

          All representations and warranties contained herein shall survive the
execution and delivery of this Agreement and the Notes, the purchase or transfer
by a Noteholder of any Note or portion thereof or interest therein and the
payment of any Note, and may be relied upon by any subsequent holder of a Note,
regardless of any investigation made at any time by or on behalf of a Noteholder
or any other holder of a Note. All statements contained in any certificate or
other instrument delivered by or on behalf of the Company pursuant to this
Agreement shall be deemed representations and warranties of the Company under
this Agreement. Subject to the preceding sentence, this Agreement, the Notes,
the other Financing Documents and the Security Documents embody the entire
agreement and understanding between each Noteholder and the Company and
supersede all prior agreements and understandings relating to the subject matter
hereof.
15. AMENDMENT AND WAIVER.
15.1. Requirements.
          This Agreement and the Notes may be amended, and the observance of any
term hereof or of the Notes may be waived (either retroactively or
prospectively), with (and only with)

38



--------------------------------------------------------------------------------



 



the written consent of the Company and the Required Holders, except that (a) no
amendment or waiver of any of the provisions of Section 1, 2, or 3 hereof, or
any defined term (as it is used therein), will be effective as to such holder of
Notes unless consented to by such holder in writing, and (b) no such amendment
or waiver may, without the written consent of the holder of each Note at the
time outstanding affected thereby, (i) subject to the provisions of Section 10
relating to acceleration or rescission, change the amount or time of any
prepayment or payment of principal of, or change the rate or the time of payment
or method of computation of interest or of the Make-Whole Amount on, the Notes,
(ii) change the percentage of the principal amount of the Notes the holders of
which are required to consent to any such amendment or waiver, or (iii) amend
any of Sections 6, 9(a), 9(b), 10, 15 or 18.
15.2. Solicitation of Holders of Notes.
          (a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 15 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.
          (b) Payment. The Company will not directly or indirectly pay or cause
to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security, to any holder of Notes as
consideration for or as an inducement to the entering into by any holder of
Notes of any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is concurrently
granted, on the same terms, ratably to each holder of Notes then outstanding
even if such holder did not consent to such waiver or amendment.
15.3. Binding Effect, etc.
          Any amendment or waiver consented to as provided in this Section 15
applies equally to all holders of Notes and is binding upon them and upon each
future holder of any Note and upon the Company without regard to whether such
Note has been marked to indicate such amendment or waiver. No such amendment or
waiver will extend to or affect any obligation, covenant, agreement, Default or
Event of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and the holder of any Note nor
any delay in exercising any rights hereunder or under any Note shall operate as
a waiver of any rights of any holder of such Note. As used herein, the term
“this Agreement” and references thereto shall mean this Agreement as it may from
time to time be amended or supplemented.
15.4. Notes held by Company, etc.
          Solely for the purpose of determining whether the holders of the
requisite percentage of the aggregate principal amount of Notes then outstanding
approved or consented to

39



--------------------------------------------------------------------------------



 



any amendment, waiver or consent to be given under this Agreement or the Notes,
or have directed the taking of any action provided herein or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Company or any of its Affiliates shall be deemed not to
be outstanding.
16. NOTICES.
          All notices and communications provided for hereunder shall be in
writing and sent (a) by telecopy if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), or (b) by registered or certified mail with return receipt
requested (postage prepaid), or (c) by a recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:
     (i) if to a Noteholder or its nominee, to such Noteholder or its nominee at
the address specified for such communications in Schedule A, or at such other
address as such Noteholder or its nominee shall have specified to the Company in
writing,
     (ii) if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or
     (iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of the Chief Financial Officer, or at such
other address as the Company shall have specified to the holder of each Note in
writing.
Notices under this Section 16 will be deemed given only when actually received.
17. REPRODUCTION OF DOCUMENTS.
          This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by each Noteholder on the Effective Date
(except the Notes themselves), and (c) financial statements, certificates and
other information previously or hereafter furnished to the Noteholder, may be
reproduced by a Noteholder by any photographic, photostatic, microfilm,
microcard, miniature photographic or other similar process and such Noteholder
may destroy any original document so reproduced. The Company agrees and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Noteholder in
the regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 17 shall not prohibit the Company or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.

40



--------------------------------------------------------------------------------



 



18. CONFIDENTIAL INFORMATION.
          For the purposes of this Section 18, “Confidential Information” means
information delivered to a Noteholder by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Noteholder as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Noteholder prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Noteholder or any person acting on its behalf, (c) otherwise becomes known to
such Noteholder other than through disclosure by the Company or any Subsidiary
or (d) constitutes financial statements delivered to such Noteholder under
Section 5.1 that are otherwise publicly available. Each Noteholder will maintain
the confidentiality of such Confidential Information in accordance with
procedures adopted by such Noteholder in good faith to protect confidential
information of third parties delivered to such Noteholder, provided that such
Noteholder may deliver or disclose Confidential Information to (i) its
directors, officers, trustees, employees, agents, attorneys and affiliates (to
the extent such disclosure reasonably relates to the administration of the
investment represented by such Noteholder’s Notes), (ii) its financial advisors
and other professional advisors whose duties require them to hold confidential
the Confidential Information substantially in accordance with the terms of this
Section 18, (iii) any other holder of any Note, (iv) any Institutional Investor
to which such Noteholder sells or offers to sell such Note or any part thereof
or any participation therein (if such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by the provisions of this
Section 18), (v) any Person from which such Noteholder offers to purchase any
security of the Company (if such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by the provisions of this
Section 18), (vi) any federal or state regulatory authority having jurisdiction
over such Noteholder, (vii) the National Association of Insurance Commissioners
or any similar organization, or any nationally recognized rating agency that
requires access to information about such Noteholder’s investment portfolio or
(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Noteholder, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which such Noteholder is a
party or (z) if an Event of Default has occurred and is continuing, to the
extent such Noteholder may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Noteholder’s Notes, this Agreement, the other
Financing Documents and the Security Documents. Each holder of a Note, by its
acceptance of a Note, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this Section 18 as though it were a party to this
Agreement. On reasonable request by the Company in connection with the delivery
to any holder of a Note of information required to be delivered to such holder
under this Agreement or requested by such holder (other than a holder that is a
party to this Agreement or its nominee), such holder will enter into an
agreement with the Company embodying the provisions of this Section 18.

41



--------------------------------------------------------------------------------



 



19. MISCELLANEOUS.
19.1. Successors and Assigns.
          All covenants and other agreements contained in this Agreement by or
on behalf of any of the parties hereto bind and inure to the benefit of their
respective successors and assigns (including without limitation any subsequent
holder of a Note) whether so expressed or not.
19.2. Construction.
          Each covenant contained herein shall be construed (absent express
provision to the contrary) as being independent of each other covenant contained
herein, so that compliance with any one covenant shall not (absent such an
express contrary provision) be deemed to excuse compliance with any other
covenant. Where any provision herein refers to action to be taken by any Person,
or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.
19.3. Jurisdiction and Process; Waiver of Jury Trial.
          (a) The Company irrevocably submits to the non-exclusive in personam
jurisdiction of any New York State or federal court sitting in the Borough of
Manhattan, The City of New York, over any suit, action or proceeding arising out
of or relating to this Agreement, the Notes, the other Financing Documents and
the Security Documents. To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the in personam
jurisdiction of any such court, any objection that it may now or hereafter have
to the laying of the venue of any such suit, action or proceeding brought in any
such court and any claim that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.
          (b) The Company consents to process being served in any suit, action
or proceeding of the nature referred to in Section 19.3(a) by mailing a copy
thereof by registered or certified mail, postage prepaid, return receipt
requested, to the Company at its address specified in Section 16 or at such
other address of which each Noteholder shall then have been notified pursuant to
said Section. The Company agrees that such service upon receipt (i) shall be
deemed in every respect effective service of process upon it in any such suit,
action or proceeding and (ii) shall, to the fullest extent permitted by
applicable law, be taken and held to be valid personal service upon and personal
delivery to the Company. Notices hereunder shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the United States
Postal Service or any reputable commercial delivery service.
          (c) Nothing in this Section 19 shall affect the right of any holder of
a Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

42



--------------------------------------------------------------------------------



 



          (d) THE COMPANY WAIVES TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH
RESPECT TO THIS AGREEMENT, THE OTHER AGREEMENTS, THE NOTES, THE OTHER FINANCING
DOCUMENTS, THE SECURITY DOCUMENTS OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION
HEREWITH OR THEREWITH.
19.4. Payments Due on Non-Business Days.
          Anything in this Agreement or the Notes to the contrary
notwithstanding (but without limiting the requirement in Section 6.2 that notice
of any optional prepayment specify a Business Day as the date fixed for such
prepayment), any payment of principal of or Make-Whole Amount (if any) or
interest on any Note that is due on a date other than a Business Day shall be
made on the next succeeding Business Day without including the additional days
elapsed in the computation of the interest payable on such next succeeding
Business Day.
19.5. Severability.
          Any provision of this Agreement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the fullest extent permitted by applicable law) not
invalidate or render unenforceable such provision in any other jurisdiction.
19.6. Accounting Terms; Pro Forma Calculations.
          All accounting terms used herein which are not expressly defined in
this Agreement have the meanings respectively given to them in accordance with
GAAP. Except as otherwise specifically provided herein, all computations made
pursuant to this Agreement shall be made in accordance with GAAP and all balance
sheets and other financial statements with respect thereto shall be prepared in
accordance with GAAP. Except as otherwise specifically provided herein, any
consolidated financial statement or financial computation shall be done in
accordance with GAAP; and, if at the time that any such statement or computation
is required to be made the Company shall not have any Subsidiary, such terms
shall mean a financial statement or a financial computation, as the case may be,
with respect to the Company only.
          Any pro forma computation required to be made hereby shall include
adjustments (without limitation as to other appropriate pro forma adjustments in
accordance with generally accepted financial practice) giving effect to all
acquisitions and dispositions made during the period with respect to which such
computation is being made as if such acquisitions and dispositions were made on
the first day of such period.
19.7. Counterparts.
          This Agreement may be executed in any number of counterparts, each of
which shall be an original but all of which together shall constitute one
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.

43



--------------------------------------------------------------------------------



 



19.8. Governing Law.
          This Agreement and the Notes shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of New York excluding choice-of-law principles of the law of such
State that would require the application of the laws of a jurisdiction other
than such State.
19.9. Subsidiary Guarantors’ Acknowledgment.
          By signing below, each of the Subsidiary Guarantors (i) acknowledges,
consents and agrees to the execution, delivery and performance by the Company of
this Agreement and the Notes, (ii) acknowledges and agrees that its obligations
in respect of the Subsidiary Guarantee are not released, diminished, waived,
modified, impaired or affected in any manner by this Agreement or any of the
provisions contemplated herein, (iii) ratifies and confirms its obligations
under the Subsidiary Guarantee, and (iv) acknowledges and agrees that it has no
claims or offsets against, or defenses or counterclaims to, the Subsidiary
Guarantee.

44



--------------------------------------------------------------------------------



 



          If you are in agreement with the foregoing, please sign the form of
agreement in the space below provided on a counterpart of this Agreement and
return it to the Company, whereupon the foregoing shall become a binding
agreement between you and the Company.

                  Very truly yours,    
 
                SPARTECH CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

45



--------------------------------------------------------------------------------



 



ACKNOWLEDGED AND AGREED TO:
ATLAS ALCHEM PLASTICS, INC.
ALCHEM PLASTICS CORPORATION
ALCHEM PLASTICS, INC.
SPARTECH PLASTICS, LLC
 
  By:   Spartech Corporation, its sole
member

POLYMER EXTRUDED PRODUCTS, INC.
SPARTECH POLYCAST, INC.
SPARTECH TOWNSEND, INC.
SPARTECH INDUSTRIES FLORIDA, INC.
SPARTECH POLYCOM, INC.
FRANKLIN-BURLINGTON PLASTICS, INC.
SPARTECH INDUSTRIES, INC.
ANJAC-DORON PLASTICS, INC.
SPARTECH CMD, LLC
 
  By:   Spartech Corporation, its sole
member

SPARTECH FCD, LLC
 
  By:   Polymer Extruded Products, Inc.,
its sole member

SPARTECH SPD, LLC
 
  By:   Spartech Corporation, its sole
member

SPARTECH MEXICO HOLDING COMPANY
SPARTECH MEXICO HOLDING COMPANY TWO
SPARTECH MEXICO HOLDINGS, LLC
 
  By:   Spartech Mexico Holding Company,
its sole member

CREATIVE FORMING, INC.
SPARTECH POLYCOM (TEXAS), INC.
ALSHIN TIRE CORPORATION
X-CORE, LLC
 
  By:   Spartech Industries, Inc., its sole member

PEPAC HOLDINGS, INC.

         
By:
       
 
 
 
Randy C. Martin
Vice President for all of the above    

46



--------------------------------------------------------------------------------



 



The foregoing is hereby agreed to as of the date thereof:
[NOTEHOLDER SIGNATURE PAGES]

47



--------------------------------------------------------------------------------



 



Schedule A

48



--------------------------------------------------------------------------------



 



SCHEDULE B
DEFINED TERMS
          As used herein, the following terms have the respective meanings set
forth below or set forth in the Section hereof following such term:
          “2004 Noteholders” means the Noteholders listed in Schedule A attached
hereto.
          “2006 Noteholders” means the noteholders listed in Schedule A attached
to the Amended and Restated 2006 NPA.
          “2006 Notes” means the notes issued pursuant to the Amended and
Restated 2006 NPA.
          “Acquisition” means any transaction or series of related transactions
for the purpose of or resulting, directly or indirectly, in (a) the acquisition
of all or substantially all of the assets of a Person, or of any business or
division of a Person, (b) the acquisition of assets of a Person that is
accompanied by a long term supply agreement, (c) the acquisition of in excess of
50% of the Equity Interests of any Person, or otherwise causing any Person to
become a Subsidiary, or (d) a merger or consolidation or any other combination
with another Person (other than a Person that is a Subsidiary) provided that the
Company or the Subsidiary is the surviving entity.
          “Affiliate” means, at any time, (a) with respect to any Person
(including without limitation the Company), any other Person that at such time
directly or indirectly through one or more intermediaries Controls, or is
Controlled by, or is under common Control with, such first Person, and (b) with
respect to the Company, any Person beneficially owning or holding, directly or
indirectly, 10% or more of any class of voting or equity interests of the
Company or any Subsidiary or any Person of which the Company and its
Subsidiaries beneficially own or hold, in the aggregate, directly or indirectly,
10% or more of any class of voting or equity interests. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Company.
          “Amended and Restated 2006 NPA” has the meaning specified in
Section 3.5(a) hereof.
          “Anti-Terrorism Order” means Executive Order No. 13,244 of
September 24, 2001, Blocking Property and Prohibiting Transactions with Persons
Who Commit, Threaten to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079
(2001), as amended.
          “Asset Sale” has the meaning specified in Section 8.2 hereof.

 



--------------------------------------------------------------------------------



 



          “Attributable Debt” means, as to any particular lease relating to a
sale and leaseback transaction, the total amount of rent (discounted
semiannually from the respective due dates thereof at the interest rate implicit
in such lease) required to be paid by the lessee under such lease during the
remaining term thereof. The amount of rent required to be paid under any such
lease for any such period shall be (a) the total amount of the rent payable by
the lessee with respect to such period after excluding amounts required to be
paid on account of maintenance and repairs, insurance, taxes, assessments,
utilities, operating and labor costs and similar charges plus (b) without
duplication, any guaranteed residual value in respect of such lease to the
extent such guarantee would be included in indebtedness in accordance with GAAP.
          “Bank Administrative Agent” means Bank of America, N.A., in its
capacity as administrative agent under the Credit Agreement, or any successor
thereto under the Credit Agreement.
          “Business Day” means (a) for the purposes of Section 6.6 only, any day
other than a Saturday, a Sunday or a day on which commercial banks in New York
City are required or authorized to be closed, and (b) for the purposes of any
other provision of this Agreement, any day other than a Saturday, a Sunday or a
day on which commercial banks in New York City or St. Louis, Missouri are
required or authorized to be closed.
          “Capital Expenditures” means with respect to any Person for any
period, the aggregate amount of all expenditures by such Person and its
Subsidiaries for the acquisition or leasing (pursuant to a Capital Lease) of
fixed or capital assets that are required to be capitalized under GAAP on a
balance sheet of such Person.
          “Capital Lease” means, at any time, a lease with respect to which the
lessee is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
          “Capitalized Lease Obligations” means with respect to any Person, all
outstanding obligations of such Person in respect of Capital Leases, taken at
the capitalized amount thereof accounted for as indebtedness in accordance with
GAAP.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time.
          “Collateral” means any collateral in which a Lien is granted by any
Person to the Collateral Agent to secure the Senior Secured Obligations pursuant
to the Security Documents.
          “Collateral Agent” means Bank of America in its capacity as collateral
agent for the Creditors, or any successor thereto under the Intercreditor
Agreement.
          “Company” means Spartech Corporation, a Delaware corporation.
          “Confidential Information” is defined in Section 18.

B-2



--------------------------------------------------------------------------------



 



          “Consolidated Indebtedness” means, at any date, all Indebtedness of
the Company and its Subsidiaries determined on a consolidated basis in
accordance with GAAP.
          “Consolidated Interest Expense” for any period means the sum for the
Company and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP, of all amounts which would be deducted in computing Consolidated Net
Income on account of interest on Indebtedness (including imputed interest in
respect of Capitalized Lease Obligations and amortization of debt discount and
expense).
          “Consolidated Net Income” for any period means the net income of the
Company and its Subsidiaries for such period, determined on a consolidated basis
in accordance with GAAP, excluding
          (a) the proceeds of any life insurance policy,
          (b) any gains arising from (i) the sale or other disposition of any
assets (other than current assets) to the extent that the aggregate amount of
the gains during such period exceeds the aggregate amount of the losses during
such period from the sale, abandonment or other disposition of assets (other
than current assets), (ii) any write-up of assets or (iii) the acquisition of
outstanding securities of the Company or any Subsidiary,
          (c) any amount representing any interest in the undistributed earnings
of any other Person (other than a Subsidiary),
          (d) any earnings, prior to the date of acquisition, of any Person
acquired in any manner, and any earnings of any Subsidiary prior to its becoming
a Subsidiary,
          (e) any earnings of a successor to or transferee of the assets of the
Company prior to its becoming such successor or transferee,
          (f) any deferred credit (or amortization of a deferred credit) arising
from the acquisition of any Person, and
          (g) any extraordinary gains not covered by clause (b) above.
          “Consolidated Net Worth” means, at any date, on a consolidated basis
for the Company and its Subsidiaries, (a) the sum of (i) capital stock taken at
par or stated value plus (ii) capital in excess of par or stated value relating
to capital stock plus (iii) retained earnings (or minus any retained earning
deficit) minus (b) the sum of treasury stock, capital stock subscribed for and
unissued and other contra-equity accounts, all determined in accordance with
GAAP.
          “Consolidated Total Assets” means, at any date, for the Company and
its Subsidiaries, the total assets as of such date which would be shown as
assets on a consolidated balance sheet of the Company and its Subsidiaries
prepared in accordance with GAAP.

B-3



--------------------------------------------------------------------------------



 



          “Consolidated Total Operating Income” means, for any period, on a
consolidated basis in accordance with GAAP for the Company and its Subsidiaries,
earnings before Consolidated Interest Expense and income taxes for such period,
plus all amounts deducted for other non-cash charges (including but not limited
to expensing of stock options, fixed asset write-offs and impairments of
goodwill) for such period.
          “Credit Agreement” has the meaning specified in Section 3.5(b) hereof.
          “Credit Facility Documents” means the Credit Agreement and any and all
promissory notes and other documents and agreements executed and delivered in
connection therewith.
          “Creditor” has the meaning specified in the Intercreditor Agreement.
          “Default” means an event or condition the occurrence or existence of
which would, with the giving of notice or the lapse of time, or both, become an
Event of Default.
          “Default Rate” means that rate of interest that is the greater of
(i) 8.58% per annum and (ii) 2% above the rate of interest publicly announced by
Citibank, N.A. from time to time at its principal office in New York City as its
prime rate.
          “Dividends” means, with respect to any Person, dividends or other
distributions of assets, properties, cash, rights, obligations or securities on
account of any shares of any class of its capital stock.
          “Domestic Subsidiary” means any Subsidiary which is organized under
the laws of the United States or any state thereof or which at the time is
conducting a majority of its business within the United States.
          “EBITDA” for any period means Consolidated Net Income for such period
plus all amounts deducted in the computation thereof on account of
(a) Consolidated Interest Expense, (b) depreciation and amortization expenses
and other non-cash charges (included but not limited to expensing of stock
options, fixed asset write-offs and impairments of goodwill), (c) income and
profits taxes, and (d) cash restructuring expenses; provided, however, the
aggregate amount of cash restructuring expenses which may be added to determine
EBITDA shall not exceed $5,000,000 for any period of four consecutive fiscal
quarters.
          “Effective Date” has the meaning specified in Section 3 hereof.
          “Environmental Laws” means any and all Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including but
not limited to those related to hazardous substances or wastes, air emissions
and discharges to waste or public systems.

B-4



--------------------------------------------------------------------------------



 



          “Equity Interest” means shares of capital stock (whether denominated
as common stock or preferred stock), beneficial, partnership or membership
interests, participations or other equivalents (regardless of how designated) of
or in a corporation, partnership, limited liability company or equivalent
entity, whether voting or non-voting.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that is treated as a single employer together with the Company
under section 414 of the Code.
          “Event of Default” is defined in Section 9.
          “Excess Cash Flow” means, for any period for the Company and its
Subsidiaries on a consolidated basis, an amount equal to the sum of, without
duplication, in each case for such period (a) the sum of (i) EBITDA (excluding
for purposes of the determination of Excess Cash Flow only, the addition of any
cash restructuring expenses), (ii) interest income received in cash, and
(iii) net decrease (if any) in working capital minus (b) the sum of
(i) Restricted Payments, (ii) aggregate amount of federal, state, local and
foreign income taxes paid in cash, (iii) unfinanced cash portion of Capital
Expenditures, (iv) amounts expended for Permitted Acquisitions, (v) scheduled
principal repayments of Indebtedness (other than Indebtedness of the Company or
any Subsidiary owing to the Company or another Subsidiary) and, without
duplication, payments of such Indebtedness which result in a permanent reduction
of any commitment related thereto, (vi) interest and fees in respect of any
Indebtedness (other than Indebtedness of the Company or any Subsidiary owing to
the Company or another Subsidiary) actually paid in cash, and (vii) net
increases (if any) in working capital.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.
          “Extraordinary Receipt” means any cash received by or paid to or for
the account of any Person in excess of $1,000,000 not in the ordinary course of
business, including tax refunds, pension plan reversions, proceeds of insurance
(other than proceeds of business interruption insurance to the extent such
proceeds constitute compensation for lost earnings), condemnation awards (and
payments in lieu thereof), indemnity payments and any purchase price
adjustments; provided, however, that an Extraordinary Receipt shall not include
cash receipts from proceeds of insurance, condemnation awards (or payments in
lieu thereof) or indemnity payments to the extent that such proceeds, awards or
payments are received by any Person in respect of any third party claim against
such Person and applied to pay (or to reimburse such Person for its prior
payment of) such claim and the costs and expenses of such Person with respect
thereto.
          “Financing Documents” means this Agreement, the Notes and the
Subsidiary Guarantees.

B-5



--------------------------------------------------------------------------------



 



          “Fixed Charge Coverage Ratio” means, as of any date of determination,
for the Company and its Subsidiaries on a consolidated basis, the ratio of
(a) the sum of (i) EBITDA minus (ii) Capital Expenditures, minus (iii) income
tax expense to (b) the sum of (i) cash Consolidated Interest Expense, plus
(ii) Dividends and (iii) scheduled installment payments of principal of
Consolidated Indebtedness, in each case for the four consecutive fiscal quarters
most recently ended.
          “Foreign Subsidiary” means each Subsidiary of the Company which is
organized under the laws of any jurisdiction other than, and which is conducting
the majority of its business outside of, the United States or any state thereof.
          “GAAP” means generally accepted accounting principles as in effect
from time to time in the United States of America.
          “Governmental Authority” means
          (a) the government of
          (i) the United States of America or any State or other political
subdivision thereof, or
          (ii) any jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
     (b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
          “Granting Party” means each Domestic Subsidiary of the Company.
          “Guaranty” means, with respect to any Person, any obligation (except
the endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including without limitation obligations
incurred through an agreement, contingent or otherwise, by such Person:
     (a) to purchase such Indebtedness or obligation or any property
constituting security therefor;
     (b) to advance or supply funds (i) for the purchase or payment of such
Indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
Indebtedness or obligation;

B-6



--------------------------------------------------------------------------------



 



     (c) to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such Indebtedness or obligation of the
ability of any other Person to make payment of the Indebtedness or obligation;
or
     (d) otherwise to assure the owner of such Indebtedness or obligation
against loss in respect thereof.
          In any computation of the Indebtedness or other liabilities of the
obligor under any Guaranty, the Indebtedness or other obligations that are the
subject of such Guaranty shall be assumed to be direct obligations of such
obligor.
          “Hazardous Material” means any and all pollutants, toxic or hazardous
wastes or any other substances that might pose a hazard to health or safety, the
removal of which may be required or the generation, manufacture, refining,
production, processing, treatment, storage, handling, transportation, transfer,
use, disposal, release, discharge, spillage, seepage, or filtration of which is
or shall be restricted, prohibited or penalized by any applicable law (including
without limitation asbestos, urea formaldehyde foam insulation and
polychlorinated biphenyls).
          “holder” means, with respect to any Note, the Person in whose name
such Note is registered in the register maintained by the Company pursuant to
Section 11.1.
          “Indebtedness” with respect to any Person means, at any time, without
duplication,
     (a) its liabilities for borrowed money or its mandatory purchase,
redemption or other retirement obligations in respect of mandatorily redeemable
Preferred Stock,
     (b) its liabilities for the deferred purchase price of property acquired by
such Person (excluding accounts payable arising in the ordinary course of
business and not overdue but including all liabilities created or arising under
any conditional sale or other title retention agreement with respect to any such
property),
     (c) its Capitalized Lease Obligations,
     (d) all liabilities for borrowed money secured by any Lien with respect to
any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities),
     (e) all its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions (whether or not representing obligations for borrowed
money),
     (f) Swap Contracts of such Person, and
     (g) any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (f) above.

B-7



--------------------------------------------------------------------------------



 



Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) above to the extent such Person
remains legally liable in respect thereof notwithstanding that any such
obligation is deemed to be extinguished under GAAP.
          “Institutional Investor” means (a) any original purchaser of a Note,
(b) any holder of a Note holding (together with one or more of its Affiliates)
more than 2% of the aggregate principal amount of the Notes then outstanding,
and (c) any bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any insurance company,
any broker or dealer, or any other similar financial institution or entity,
regardless of legal form.
          “Intercreditor Agreement” means that certain Intercreditor and
Collateral Agency Agreement, dated as of September 10, 2008, among the
Collateral Agent, the Bank Administrative Agent, the Lenders, Calyon New York
Branch, the 2004 Noteholders and the 2006 Noteholders and consented to by the
Company and each Granting Party, as hereafter amended, modified or supplemented
from time to time, substantially in the form of Exhibit 3.5.
          “Investments” has the meaning specified in Section 8.4 hereof.
          “Lenders” means, collectively, the lenders from time to time party to
the Credit Agreement.
          “Leverage Ratio” means, as of any date of determination, for the
Company and its Subsidiaries on a consolidated basis, the ratio of
(a) Consolidated Indebtedness as of such date to (b) EBITDA for the four
consecutive fiscal quarters most recently ended. For purposes of calculating the
Leverage Ratio as at any date, EBITDA shall be calculated on a pro forma basis
(as certified by the Company to the each Noteholder) assuming that all
Acquisitions made, and all divestitures completed, during the four consecutive
fiscal quarters then most recently ended had been made on the first day of such
period (but without adjustment for expected cost savings or other synergies).
          “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing).
          “Majority Creditors” has the meaning specified in the Intercreditor
Agreement.
          “Make-Whole Amount” is defined in Section 6.6.
          “Material” means material in relation to the business, operations,
affairs, financial condition, assets, properties, or prospects of the Company
and its Subsidiaries taken as a whole.

B-8



--------------------------------------------------------------------------------



 



          “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, affairs, financial condition, assets or properties of the
Company and its Subsidiaries taken as a whole, (b) the ability of the Company to
perform its obligations under this Agreement and the Notes or (c) the validity
or enforceability of this Agreement, the Notes or any Subsidiary Guarantee.
          “Maximum Amount” means on any date an amount equal to 10% of pro forma
consolidated net revenues of the Company and its Subsidiaries for the four
consecutive fiscal quarters then most recently ended, determined on a
consolidated basis in accordance with GAAP.
          “Mortgage Instrument” has the meaning specified in Section 7.8 hereof.
          “Mortgaged Property” has the meaning specified in Section 7.8 hereof.
          “Multiemployer Plan” means any Plan that is a “multiemployer plan” (as
such term is defined in section 4001(a)(3) of ERISA).
          “Net Cash Proceeds” means:
          (a) with respect to any Asset Sale by the Company or any of its
Subsidiaries, or any Extraordinary Receipt received or paid to the account of
the Company or any of its Subsidiaries, the excess, if any, of (i) the sum of
cash and cash equivalents received in connection with such transaction
(including any cash or cash equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) the principal amount of any
Indebtedness that is secured by the applicable asset and that is required to be
repaid in connection with such transaction (other than Indebtedness under the
Financing Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by the Company or such Subsidiary in connection with such transaction
and (C) taxes reasonably estimated to be actually payable as a result of the
relevant transaction; provided that, if the amount of any estimated taxes
pursuant to subclause (C) exceeds the amount of taxes actually required to be
paid in cash in respect of such Asset Sale, the aggregate amount of such excess
shall constitute Net Cash Proceeds; and
          (b) with respect to the sale or issuance of any Equity Interest by the
Company or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by the Company or any of its Subsidiaries, the excess of (i) the
sum of the cash and cash equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses, incurred by the Company or such
Subsidiary in connection therewith.
          “Note Prepayment Basis” has the meaning specified in Section 6.1(b)(i)
hereof.
          “Notes” has the meaning specified in Section 1.3 hereof.

B-9



--------------------------------------------------------------------------------



 



          “Officer’s Certificate” means a certificate of a Senior Financial
Officer or of any other officer of the Company whose responsibilities extend to
the subject matter of such certificate.
          “Organization Documents” means, (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.
          “Permitted Acquisitions” means an Acquisition (a) which is
non-hostile, (b) which occurs when no Default or Event of Default exists or will
result therefrom, (c) which after giving effect to which, on a pro forma basis
(assuming that such Acquisition had occurred on the last day of the fiscal
quarter most recently ended from the date which is one year prior to the date of
such Acquisition) no Default or Event of Default will exist; and (d) with
respect to which the Required Holders have given their prior written consent.
“Permitted Acquisition” shall include the acquisition by the Company of the
assets of a division of an unaffiliated company previously disclosed immediately
prior to the Effective Date to the Noteholders.
          “Permitted Liens” has the meaning specified in Section 8.1 hereof.
          “Person” means an individual, partnership, corporation, limited
liability company, association, trust, unincorporated organization, or a
government or agency or political subdivision thereof.
          “Plan” means an “employee benefit plan” (as defined in section 3(3) of
ERISA) that is or, within the preceding five years, has been established or
maintained, or to which contributions are or, within the preceding five years,
have been made or required to be made, by the Company or any ERISA Affiliate or
with respect to which the Company or any ERISA Affiliate may have any liability.
          “Preferred Stock", as applied to any Person, means shares or other
equity interests of such person that shall be entitled to preference or priority
over any other shares of such Person in respect of either the payment of
dividends or the distribution of assets upon liquidation, or both.
          “property” or “properties” means, unless otherwise specifically
limited, real or personal property of any kind, tangible or intangible, inchoate
or otherwise.

B-10



--------------------------------------------------------------------------------



 



          “Reinvestment Property” has the meaning set forth in Section 6.1(b)(i)
hereof.
          “Required Holders” means, at any time, the holders of at least a
majority in unpaid principal amount of the Notes at the time outstanding.
          “Required Lenders” has the meaning specified in the Credit Agreement.
          “Responsible Officer” means any Senior Financial Officer and any other
officer of the Company with responsibility for the administration of the
relevant portion of this Agreement.
          “Restricted Payments” means (i) the authorization, declaration or
payment of any Dividend, (ii) the payment, purchase or redemption of principal
of or interest on any Subordinated Debt, (iii) Stock Redemptions, (iv) any
voluntary or optional prepayment of the Indebtedness under the Credit Facility
Documents that permanently reduces the Aggregate Commitments (as defined
therein) and (v) any voluntary or optional prepayment of the Indebtedness under
the Term Loan Documents.
          “Securities Act” means the Securities Act of 1933, as amended from
time to time.
          “Security Agreement” has the meaning specified in Section 3.6 hereof.
          “Security Documents” means the Security Agreement, any Mortgage
Instrument, the Intercreditor Agreement and any document related thereto.
          “Senior Financial Officer” means the chief financial officer,
principal accounting officer, treasurer or comptroller of the Company.
          “Senior Secured Obligations” has the meaning specified in the
Intercreditor Agreement.
          “Significant Subsidiary” means, at any date, a Subsidiary (a) which,
together with its Subsidiaries, produced more than 5% of Consolidated Net Income
for the fiscal year then most recently ended (calculated on a pro forma basis in
the case of any Person which became a Subsidiary during or after the end of such
fiscal year) or (b) the assets of which, together with the assets of its
Subsidiaries, exceeded 5% of the consolidated total assets (fixed and current)
of the Company and its Subsidiaries as of the last day of such fiscal year
(calculated on a pro forma basis as of the last day of such fiscal year in the
case of any Person which became a Subsidiary thereafter).
          “Stock Redemptions” means with respect to any Person any and all
funds, cash or other payments made in respect of the redemption, repurchase or
acquisition of such capital stock (specifically including, without limitation, a
Treasury Stock Purchase), unless such capital stock shall be redeemed or
acquired through the exchange of such capital stock with capital stock of the
same class or options or warrants to purchase such capital stock.

B-11



--------------------------------------------------------------------------------



 



          “Subordinated Debt” means any Indebtedness of the Company or any
Subsidiary which is expressly subordinated to the Notes, at all times pursuant
to terms satisfactory to the Required Holders.
          “Subsidiary” means, as to any Person, any corporation or other
business entity a majority of the combined voting power of all Voting Equity
Interests of which is owned by such Person or one or more of its Subsidiaries or
such Person and one or more of its Subsidiaries. Unless the context otherwise
clearly requires, any reference to a “Subsidiary” is a reference to a Subsidiary
of the Company.
          “Subsidiary Guarantee” is defined in Section 1.5.
          “Subsidiary Guarantors” is defined in Section 1.5.
          “Superpriority Amount” has the meaning specified in the Intercreditor
Agreement.
          “Swap Contract” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
          “Term Loan Agreement” has the meaning specified in Section 3.5(c)
hereof.
          “Term Loan Documents” means the Term Loan Agreement and any and all
promissory notes and other documents and agreements executed and delivered in
connection therewith.
          “Treasury Stock Purchase” means any purchase, redemption, retirement,
defeasance or other acquisition (including any sinking fund or similar deposit
for such purpose) by the Company or any Subsidiary of the Company of its capital
stock or any warrants, rights or options to acquire such capital stock.
          “USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct

B-12



--------------------------------------------------------------------------------



 



Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time, and the
rules and regulations promulgated thereunder from time to time in effect.
          “Voting Equity Interests” of any Person means any Equity Interests of
any class or classes having ordinary voting power for the election of at least a
majority of the members of the board of directors, managing general partners or
the equivalent governing body of such Person, irrespective of whether, at the
time, any Equity Interests of any other class or classes or such entity shall
have or might have voting power by reason of the happening of any contingency.
          “Wholly-Owned Subsidiary” means any corporation in which (other than
directors’ qualifying shares required by law) 100% of the capital stock of each
class having ordinary voting power, and 100% of the capital stock of every other
class, in each case, at the time as of which any determination is being made, is
owned, beneficially and of record, by the Company, or by one or more of the
other Wholly-Owned Subsidiaries, or both.

B-13



--------------------------------------------------------------------------------



 



Exhibit 1.3
FORM OF NOTE

 



--------------------------------------------------------------------------------



 



Exhibit 1.5
FORM OF SUBSIDIARY GUARANTEE
          GUARANTEE AGREEMENT dated as of                     , 20___, made by
                                        , a
                                         corporation (the “Guarantor”), in favor
of the holders from time to time of the Notes referred to below (collectively
the “Obligees”).
          WHEREAS, Spartech Corporation, a Delaware corporation (the “Company”),
has entered into several Note Purchase Agreements dated as of September 15, 2004
(as amended pursuant to the Amended and Restated Note Purchase Agreement dated
as of September 10, 2008, and as otherwise modified from time to time,
collectively the “Note Agreements” and terms defined therein and not otherwise
defined herein are being used herein as so defined) with the institutional
purchasers listed in Schedule A thereto, pursuant to which the Company proposes
to issue and sell to such purchasers $150,000,000 aggregate principal amount of
its 6.58% Senior Notes due 2016 (as amended or otherwise modified from time to
time, collectively, the “Notes”); and
          WHEREAS, it is a requirement of the Note Agreements that the Guarantor
shall execute and deliver this Guarantee Agreement;
          NOW, THEREFORE, in consideration of the premises the Guarantor hereby
agrees as follows:
          SECTION 1. Guarantee. The Guarantor unconditionally and irrevocably
guarantees, as primary obligor and not merely as surety,
     A. the punctual payment when due, whether at stated maturity, by
acceleration or otherwise, of all obligations of the Company arising under the
Notes and the Note Agreements, including all extensions, modifications,
substitutions, amendments and renewals thereof, whether for principal, interest
(including without limitation interest on any overdue principal, premium and
interest at the rate specified in the Notes and interest accruing or becoming
owing both prior to and subsequent to the commencement of any proceeding against
or with respect to the Company under any chapter of the Bankruptcy Code of 1978,
11 U.S.C. §101 et seq.), Make-Whole Amount, Additional Amounts, fees, expenses,
indemnification or otherwise, and
     B. the due and punctual performance and observance by the Company of all
covenants, agreements and conditions on its part to be performed and observed
under the Notes and the Note Agreements;
(all such obligations are called the “Guaranteed Obligations”); provided that
the aggregate liability of the Guarantor hereunder in respect of the Guaranteed
Obligations shall not exceed at any time the lesser of (1) the amount of the
Guaranteed Obligations and (2) the maximum amount for which the Guarantor is
liable under this Guarantee Agreement without such liability being deemed a
fraudulent transfer under applicable Debtor Relief Laws (as hereinafter
defined), as determined by a court of competent jurisdiction. As used herein,
the term “Debtor Relief Laws” means any applicable liquidation, conservatorship,
bankruptcy, moratorium,

 



--------------------------------------------------------------------------------



 



rearrangement, insolvency, reorganization or similar debtor relief laws
affecting the rights of creditors generally from time to time in effect.
          The Guarantor also agrees to pay, in addition to the amount stated
above, any and all reasonable expenses (including reasonable counsel fees and
expenses) incurred by any Obligee in enforcing any rights under this Guarantee
Agreement or in connection with any amendment of this Guarantee Agreement.
          Without limiting the generality of the foregoing, this Guarantee
Agreement guarantees, to the extent provided herein, the payment of all amounts
which constitute part of the Guaranteed Obligations and would be owed by any
other Person to any Obligee but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such Person.
          SECTION 2. Guarantee Absolute. The obligations of the Guarantor under
Section 1 of this Guarantee Agreement constitute a present and continuing
guaranty of payment and not of collectability and the Guarantor guarantees that
the Guaranteed Obligations will be paid strictly in accordance with the terms of
the Notes and the Note Agreements, regardless of any law, regulation or order
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of any Obligee with respect thereto. The obligations of the Guarantor
under this Guarantee Agreement are independent of the Guaranteed Obligations,
and a separate action or actions may be brought and prosecuted against the
Guarantor to enforce this Guarantee Agreement, irrespective of whether any
action is brought against the Company or any other Person liable for the
Guaranteed Obligations or whether the Company or any other such Person is joined
in any such action or actions. The liability of the Guarantor under this
Guarantee Agreement shall be primary, absolute, irrevocable, and unconditional
irrespective of:
     A. any lack of validity or enforceability of any Guaranteed Obligation, any
Note, the Note Agreements or any agreement or instrument relating thereto;
     B. any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations, or any other amendment or
waiver of or any consent to departure from any Note, the Note Agreements or this
Guarantee Agreement;
     C. any taking, exchange, release or non-perfection of any collateral, or
any taking, release or amendment or waiver of or consent to departure by the
Guarantor or other Person liable, or any other guarantee, for all or any of the
Guaranteed Obligations;
     D. any manner of application of collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any collateral or any other assets of the Company or any other Subsidiary;
     E. any change, restructuring or termination of the corporate structure or
existence of the Company or any other Subsidiary; or

 



--------------------------------------------------------------------------------



 



     F. any other circumstance (including without limitation any statute of
limitations) that might otherwise constitute a defense, offset or counterclaim
available to, or a discharge of, the Company or the Guarantor.
          This Guarantee Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the
Guaranteed Obligations is rescinded or must otherwise be returned by any
Obligee, or any other Person upon the insolvency, bankruptcy or reorganization
of the Company or otherwise, all as though such payment had not been made.
          SECTION 3. Waivers. The Guarantor hereby irrevocably waives, to the
extent permitted by applicable law:
     A. promptness, diligence, presentment, notice of acceptance and any other
notice with respect to any of the Guaranteed Obligations and this Guarantee
Agreement;
     B. any requirement that any Obligee or any other Person protect, secure,
perfect or insure any Lien or any property subject thereto or exhaust any right
or take any action against the Company or any other Person or any collateral;
     C. any defense, offset or counterclaim arising by reason of any claim or
defense based upon any action by any Obligee;
     D. any duty on the part of any Obligee to disclose to the Guarantor any
matter, fact or thing relating to the business, operation or condition of any
Person and its assets now known or hereafter known by such Obligee; and
     E. any rights by which it might be entitled to require suit on an accrued
right of action in respect of any of the Guaranteed Obligations or require suit
against the Company or the Guarantor or any other Person.
          SECTION 4. Waiver of Subrogation and Contribution. The Guarantor shall
not assert, enforce, or otherwise exercise (A) any right of subrogation to any
of the rights, remedies, powers, privileges or liens of any Obligee or any other
beneficiary against the Company or any other obligor on the Guaranteed
Obligations or any collateral or other security, or (B) any right of recourse,
reimbursement, contribution, indemnification, or similar right against the
Company, and the Guarantor hereby waives any and all of the foregoing rights,
remedies, powers, privileges and the benefit of, and any right to participate
in, any collateral or other security given to any Obligee or any other
beneficiary to secure payment of the Guaranteed Obligations, until such time as
the Guaranteed Obligations have been paid in full.
          SECTION 5. Representations and Warranties. The Guarantor hereby
represents and warrants as follows:
     A. The Guarantor is a corporation duly organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation. The
execution, delivery and performance of this Guarantee Agreement have been duly
authorized by all necessary action on the part of the Guarantor.

 



--------------------------------------------------------------------------------



 



     B. The execution, delivery and performance by the Guarantor of this
Guarantee Agreement will not (i) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of the Guarantor or any Subsidiary of the Guarantor under, any
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
corporate charter or by-laws, or any other material agreement or instrument to
which the Guarantor or any Subsidiary of the Guarantor is bound or by which the
Guarantor or any Subsidiary of the Guarantor or any of their respective
properties may be bound or affected, (ii) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to the
Guarantor or any Subsidiary of the Guarantor or (iii) violate any provision of
any statute or other rule or regulation of any Governmental Authority applicable
to the Guarantor or any Subsidiary of the Guarantor.
     C. The Guarantor and the Company are members of the same consolidated group
of companies and are engaged in related businesses and the Guarantor will derive
substantial direct and indirect benefit from the execution and delivery of this
Guarantee Agreement.
          SECTION 6. Amendments, Etc. No amendment or waiver of any provision of
this Guarantee Agreement and no consent to any departure by the Guarantor
therefrom shall in any event be effective unless the same shall be in writing
and signed by the Required Holders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that no amendment, waiver or consent shall, unless in writing
and signed by all Obligees, (i) limit the liability of or release the Guarantor
hereunder, (ii) postpone any date fixed for, or change the amount of, any
payment hereunder or (iii) change the percentage of Notes the holders of which
are, or the number of Obligees, required to take any action hereunder.
          SECTION 7. Addresses for Notices. All notices and other communications
provided for hereunder shall be in writing and (A) by telecopy if the sender on
the same day sends a confirming copy of such notice by a recognized overnight
delivery service (charges prepaid), or (B) by registered or certified mail with
return receipt requested (postage prepaid), or (C) by a recognized overnight
delivery service (with charges prepaid). Such notice if sent to the Guarantor
shall be addressed to it at the address of the Guarantor provided below its name
on the signature page of this Guarantee Agreement or at such other address as
the Guarantor may hereafter designate by notice to each holder of Notes, or if
sent to any holder of Notes, shall be addressed to it as set forth in the Note
Agreements. Any notice or other communication herein provided to be given to the
holders of all outstanding Notes shall be deemed to have been duly given if sent
as aforesaid to each of the registered holders of the Notes at the time
outstanding at the address for such purpose of such holder as it appears on the
Note register maintained by the Company in accordance with the provisions of
Section 11.1 of the Note Agreements. Notices under this Section 7 will be deemed
given only when actually received.
          SECTION 8. No Waiver; Remedies. No failure on the part of any Obligee
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise

 



--------------------------------------------------------------------------------



 



thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
          SECTION 9. Continuing Guarantee. This Guarantee Agreement is a
continuing guarantee of payment and performance and shall (A) remain in full
force and effect until payment in full of the Guaranteed Obligations and all
other amounts payable under this Guarantee Agreement, (B) be binding upon the
Guarantor, its successors and assigns and (C) inure to the benefit of and be
enforceable by the Obligees and their successors, transferees and assigns.
          SECTION 10. Jurisdiction and Process; Waiver of Jury Trial. The
Guarantor irrevocably submits to the non-exclusive in personam jurisdiction of
any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Guarantee Agreement. To the fullest extent permitted by applicable law,
the Guarantor irrevocably waives and agrees not to assert, by way of motion, as
a defense or otherwise, any claim that it is not subject to the in personam
jurisdiction of any such court, any objection that it may now or hereafter have
to the laying of the venue of any such suit, action or proceeding brought in any
such court and any claim that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.
          The Guarantor agrees, to the fullest extent permitted by applicable
law, that a final judgment in any suit, action or proceeding of the nature
referred to in this Section 10 brought in any such court shall be conclusive and
binding upon the Guarantor subject to rights of appeal, as the case may be, and
may be enforced in the courts of the United States of America or the State of
New York (or any other courts to the jurisdiction of which the Guarantor is or
may be subject) by a suit upon such judgment.
          The Guarantor consents to process being served in any suit, action or
proceeding of the nature referred to in this Section 10 by mailing a copy
thereof by registered or certified mail, postage prepaid, return receipt
requested, to the Guarantor at its address specified in Section 7 or at such
other address of which you shall then have been notified pursuant to said
Section. The Guarantor agrees that such service upon receipt (i) shall be deemed
in every respect effective service of process upon it in any such suit, action
or proceeding and (ii) shall, to the fullest extent permitted by applicable law,
be taken and held to be valid personal service upon and personal delivery to the
Guarantor. Notices hereunder shall be conclusively presumed received as
evidenced by a delivery receipt furnished by the United States Postal Service or
any recognized courier or overnight delivery service.
          Nothing in this Section 10 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Guarantor in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

 



--------------------------------------------------------------------------------



 



          THE GUARANTOR WAIVES TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH
RESPECT TO THIS GUARANTEE AGREEMENT OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION
HEREWITH.
          SECTION 11. [Tax Indemnification.
          11.1. Payments Without Tax Withholding. All payments whatsoever by the
Guarantor under this Guarantee Agreement shall be made in the lawful currency of
the United States free and clear of, and without reduction or liability for or
on account of, any present or future taxes (whether income, documentary, sales,
stamp, registration, issue, capital, property, excise or otherwise), levies,
imposts, duties, fees, charges, deductions, withholding, restrictions or
conditions or any penalties, interest or additions thereto of any nature
whatsoever (herein called “Tax”) unless any withholding or deduction for or on
account of any Tax is required by law.
          11.2. Gross-Up for Required Tax Withholding. If the Guarantor shall be
obligated by law to make any such withholding or deduction for any Tax imposed,
levied, collected, assessed or withheld by or within the jurisdiction in which
the Guarantor is organized or resident for tax purposes (other than the United
States) or any political subdivision or taxing authority thereof or therein or
by any other jurisdiction (or any taxing authority thereof or therein) other
than the United States from or through which payments under the Guaranteed
Obligations by the Guarantor are actually made (hereinafter a “Taxing
Jurisdiction”), then the Guarantor will promptly (i) notify the affected holders
of Guaranteed Obligations of such requirement, (ii) pay such additional amounts
of interest (“Guarantee Additional Amounts”) as may be necessary so that the net
amount received by each holder of Guaranteed Obligations (including Guarantee
Additional Amounts) after such withholding or deduction will not be less than
the amount such holder would have received if such Taxes had not been withheld
or deducted, (iii) make such withholding or deduction and remit the full amount
deducted or withheld to the relevant authority in accordance with applicable law
and (iv) furnish such holder with the original receipt of such payment from such
government or taxing authority (or such other evidence sufficient under United
States Treasury Regulations 1.905-2(a)(2) under the Code (or any successor or
subsequent provisions) so as to allow such holder to verify that such Tax has
been paid to such government or taxing authority). Notwithstanding the
provisions of this Section 11, no such Guarantee Additional Amounts shall be
payable for or on account of:
     (a) any Tax which would not have been imposed but for (1) the connection of
a holder with the Taxing Jurisdiction (other than the mere holding of a Note)
including the existence of a permanent establishment or other fixed place of
business of such holder in such Taxing Jurisdiction or (2) the appointment by a
holder of a collecting agent in such Taxing Jurisdiction;
     (b) any Tax that is imposed or withheld by reason of the failure by the
holder of any Note, notwithstanding its legal and practical ability, promptly
after becoming a holder of a Note to provide information concerning the
nationality, residence or identity of such holder or to make such declaration or
other similar claim or report (provided such declaration or claim does not
require the holder to reveal any confidential or proprietary tax return or other
information and does not require the holder to incur any undue

 



--------------------------------------------------------------------------------



 



expense) as may be required by a statute, treaty or regulation of the Taxing
Jurisdiction as a precondition to exemption from all or part of such Tax; and
     (c) any combination of clauses (A) and (B) above;
provided further, however, that no Guarantee Additional Amounts shall be payable
(x) in respect of any Guaranteed Obligation held by a holder who is a fiduciary
or a partnership or a beneficial owner who is other than the sole beneficial
owner of such Guaranteed Obligation to the extent a beneficiary or settlor with
respect to such fiduciary or a member of such partnership or a beneficial owner
would not have been entitled to such Guarantee Additional Amounts had it been
the holder of such Guaranteed Obligation or (y) in respect of any Guaranteed
Obligation in excess of the amount which the Guarantor would have been obligated
to pay if such Guaranteed Obligation had been beneficially owned at all relevant
times by Persons who were resident in the United States for purposes of the
income tax treaty in effect between the United States and such Taxing
Jurisdiction.
          If the Guarantor fails to pay any withheld or deducted Taxes pursuant
to clause (iii) of Section 11.2 in accordance with applicable law, then the
Guarantor shall indemnify and hold harmless the affected holder and reimburse
such holder for the amount of Taxes imposed on and paid by such holder so that
the net amount received by such holder after such reimbursement will not be less
than the net amount such holder would have received if Taxes on such
reimbursement had not been imposed, but excluding any Taxes on such holder’s net
income generally or based on such holder’s capital generally.
          11.3. Taxes Imposed by Means Other Than Withholding. If any Taxes are
imposed on a holder of a Guaranteed Obligation (other than Taxes imposed by the
United States, any State thereof or other political subdivision thereof) with
respect to any payment made by the Guarantor hereunder by means other than
deduction or withholding and the Guarantor would be obligated to pay Guarantee
Additional Amounts to such holder hereunder if such Taxes had been withheld or
deducted, the Guarantor shall indemnify and hold harmless each such holder and
will upon notice by such holder and provided that reasonable supporting
documentation is provided, reimburse each such holder for the amount of (i) any
Taxes so levied or imposed and paid to such holder as a result of payments made
under or with respect to the Guaranteed Obligation and (ii) any Taxes so levied
or imposed with respect to any reimbursement under the foregoing clause (i) so
that the net amount received by such holder after such reimbursement will not be
less than the net amount the holder would have received if Taxes on such
reimbursement had not been imposed, but excluding any Taxes on such holder’s net
income generally or based on such holder’s capital generally.
          11.4. Tax Information Disclosure. For the avoidance of doubt, nothing
herein shall require any Person to disclose any information regarding its tax
affairs or computations to the Guarantor other than as shall be necessary to
permit the Guarantor to determine whether any Guarantee Additional Amounts would
be required to be paid pursuant to the provisions of this Section; provided,
however, that no Person shall be obligated to disclose any of its tax returns to
the Guarantor or any agent of the Guarantor.

 



--------------------------------------------------------------------------------



 



          11.5. Reimbursement of Guarantee Additional Amounts by Holder. If any
Taxes imposed on any holder are paid or indemnified against by the Guarantor
under this Section 11, and such holder receives a refund of any amount of Taxes
paid or reimbursed by such Guarantor and such holder is able, in good faith, to
identify the tax refund as being attributable to such payment or reimbursement,
such holder shall pay to such Guarantor an amount equal to such refund.
          Section 12. Judgment Currency. Any payment on account of an amount
that is payable hereunder by the Guarantor in U.S. Dollars which is made to or
for the account of any Obligee in any other currency, whether as a result of any
judgment or order or the enforcement thereof or the realization of any security
or the liquidation of such Guarantor, shall constitute a discharge of such
Guarantor’s obligation under this Guarantee Agreement only to the extent of the
amount of U.S. Dollars which such Obligee could purchase in the foreign exchange
markets in London, England, with the amount of such other currency in accordance
with normal banking procedures at the rate of exchange prevailing on the London
Banking Day following receipt of the payment first referred to above. If the
amount of U.S. Dollars that could be so purchased is less than the amount of
U.S. Dollars originally due to such Obligee, the Guarantor agrees, to the
fullest extent permitted by law, to indemnify and save harmless such Obligee
from and against all loss or damage arising out of or as a result of such
deficiency. This indemnity shall, to the fullest extent permitted by law,
constitute an obligation separate and independent from the other obligations
contained in this Guarantee Agreement, shall give rise to a separate and
independent cause of action, shall apply irrespective of any indulgence granted
by such Obligee from time to time and shall continue in full force and effect
notwithstanding any judgment or order for a liquidated sum in respect of an
amount due hereunder or under any judgment or order. As used herein the term
“London Banking Day” shall mean any day other than Saturday or Sunday or a day
on which commercial banks are required or authorized by law to be closed in
London, England.
          SECTION 13.]* Governing Law. This Guarantee Agreement shall be
construed and enforced in accordance with, and the rights of the Guarantor and
the Obligees shall be governed by, the laws of the State of New York excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.
 

*   Bracketed Sections 11 and 12 to be inserted if the Guarantor is a Subsidiary
with a jurisdiction of incorporation outside the United States.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Guarantor has caused this Guarantee Agreement
to be duly executed and delivered as of the date first above written.

                  [GUARANTOR]    
 
           
 
  By
Title:    
 
   
 
           
 
  Address:    
 
                     Attention:    
 
  Telephone:    
 
  Telecopy:    

 



--------------------------------------------------------------------------------



 



Exhibit 3.4
FORM OF OPINION OF SPECIAL COUNSEL FOR COMPANY

 



--------------------------------------------------------------------------------



 



Exhibit 3.5
FORM OF INTERCREDITOR AGREEMENT

 



--------------------------------------------------------------------------------



 



Schedule 4.4
SUBSIDIARIES

 



--------------------------------------------------------------------------------



 



Schedule 4.10(c)
REAL PROPERTY

 



--------------------------------------------------------------------------------



 



Schedule 4.10(d)
LEASES

 



--------------------------------------------------------------------------------



 



Schedule 4.11
LICENSES, ETC.

 



--------------------------------------------------------------------------------



 



Schedule 4.13
EXISTING INDEBTEDNESS

 



--------------------------------------------------------------------------------



 



Schedule 8.1
LIENS

 